[North Carolina]


AGREEMENT OF SALE AND PURCHASE

BETWEEN

HR HERITAGE STATION LLC,
a Delaware limited liability company
as Seller

AND


NEW MARKET PROPERTIES, LLC,
a Maryland limited liability company


as Purchaser

pertaining to

Heritage Station, Wake Forest, NC
EXECUTED EFFECTIVE AS OF

June 24, 2016









--------------------------------------------------------------------------------








AGREEMENT OF SALE AND PURCHASE
THIS AGREEMENT OF SALE AND PURCHASE (this “Agreement”) is entered into and
effective for all purposes as of June 24, 2016 (the “Effective Date”), by and
between HR Heritage Station LLC, a Delaware limited liability company
(“Seller”), and New Market Properties, LLC, a Maryland limited liability company
(“Purchaser”).
In consideration of the mutual promises, covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser agree as
follows:
Article I
DEFINITIONS
Section 1.1    Definitions. For purposes of this Agreement, the following
capitalized terms have the meanings set forth in this Section 1.1:
“Acceptable Estoppel Certificates” has the meaning ascribed to such term in
Section 7.2.
“Additional Earnest Money Deposit” has the meaning ascribed to such term in
Section 4.1.
“Affiliate” means any person or entity that directly, or indirectly through one
or more intermediaries, controls, is controlled by or is under common control
with Purchaser or Seller, as the case may be. For the purposes of this
definition, “control” means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a person or
entity, whether through the ownership of voting securities, by contract or
otherwise, and the terms “controlling” and “controlled” have the meanings
correlative to the foregoing.
“Agreement” has the meaning ascribed to such term in the opening paragraph.
“Authorities” means the various governmental and quasi-governmental bodies or
agencies having jurisdiction over Seller, the Real Property, the Improvements,
or any portion thereof.
“Authorized Qualifications” has the meaning ascribed to such term in
Section 10.8.
“Blocked Person” has the meaning ascribed to such term in Section 7.3.
“Broker” has the meaning ascribed to such term in Section 11.1.
“Business Day” means any day other than a Saturday, Sunday or a day on which
national banking associations are authorized or required to close in
Raleigh-Durham, North Carolina. In the event that any date or any period
provided for in this Agreement shall end on a day other than a Business Day, the
applicable date shall be, or the period shall end on, the next Business Day.


    

--------------------------------------------------------------------------------





“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980 (42 U.S.C. § 9601 et seq.), as amended by the Superfund
Amendments Reauthorization Act of 1986 (42 U.S.C. § 9601 et seq.), as the same
may be amended.
“Certificate as to Foreign Status” has the meaning ascribed to such term in
Section 10.3(e).
“Certifying Party” has the meaning ascribed to such term in Section 4.6.
“Claims” has the meaning ascribed to such term in Section 5.6(a).
“Closing” means the consummation of the purchase and sale of the Property
contemplated by this Agreement, as provided for in Article X.
“Closing Date” means the date on which the Closing occurs, which date shall be
August 8, 2016, which date may be extended in accordance with Section 10.1
hereof to September 7, 2016 by either Seller or Purchaser, in their sole
discretion, only in the event that any of the Closing Extension Conditions
remain unsatisfied (and otherwise not waived in writing by Purchaser) as of the
initial Closing Date. The Closing Date may also be an earlier or later date to
which Purchaser and Seller may hereafter agree in writing.
“Closing Documents” has the meaning ascribed to such term in Section 16.1.
“Closing Extension Conditions” means those conditions precedent to Purchaser’s
obligation to consummate Closing as expressly provided in Sections 10.8(b) and
10.8(c) hereof.
“Closing Statement” has the meaning ascribed to such term in Section 10.4(a).
“Closing Surviving Obligations” means the covenants, rights, liabilities and
obligations set forth in Sections 4.8, 4.10, 5.2(d), 5.3, 5.5, 5.6, 8.1 (subject
to Section 16.1), 8.2, 10.4 (subject to the limitations therein), 10.6, 10.7,
10.9, 11.1, 13.3, 15.1, 16.1, 17.2, 17.14, 17.15 and 17.16.
“Closing Time” has the meaning ascribed to such term in Section 10.4(a).
“Code” has the meaning ascribed to such term in Section 4.10.
“Contingency Date” means July 8, 2016.
“Deed” has the meaning ascribed to such term in Section 10.3(a).
“Delinquent” has the meaning ascribed to such term in Section 10.4(b).
“Delinquent Rental Proration Period” has the meaning ascribed to such term in
Section 10.4(b).
“Deposit Time” means 3:30 p.m. Eastern Time on the Closing Date.


-2-

--------------------------------------------------------------------------------





“Documents” has the meaning ascribed to such term in Section 5.2(a).
“Due Diligence Items” has the meaning ascribed to such term in Section 5.4.
“Earnest Money Deposit” has the meaning ascribed to such term in Section 4.1.
“Effective Date” has the meaning ascribed to such term in the opening paragraph
of this Agreement.
“Environmental Laws” means all federal, state and local laws, rules, statutes,
directives, binding written interpretations, binding written policies, court
decisions, ordinances and regulations, now or hereafter in force and effect and
as amended from time to time, issued by any Authorities in any way relating to
or regulating human health, safety, industrial hygiene or environmental
conditions, or the protection of the environment or pollution or contamination
of the air (whether indoor or outdoor), soil gas, soil, surface water or
groundwater, including but not limited to CERCLA, the Hazardous Substances
Transportation Act (49 U.S.C. § 1802 et seq.), RCRA, the Solid Waste Disposal
Act, the Clean Water Act, the Federal Insecticide, Fungicide, and Rodenticide
Act, the Endangered Species Act, the Water Pollution Control Act (33 U.S.C. §
1251 et seq.), the Safe Drinking Water Act (42 U.S.C. § 300f et seq.), the Clean
Air Act (42 U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15 U.S.C.
§ 2601 et seq.), the Emergency Planning and Community Right-to-Know Act of 1986
(42 U.S.C. § 11001 et seq.), the Radon and Indoor Air Quality Research Act (42
U.S.C. § 7401 note, et seq.), the National Environmental Policy Act (42 U.S.C. §
4321 et seq.), the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.),
and any and all other comparable state and local equivalents.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Escrow Instructions” has the meaning ascribed to such term in Section 4.3.
“Executive Order” has the meaning ascribed to such term in Section 7.3.
“Final Proration Date” has the meaning ascribed to such term in Section 10.4(a).
“Gap Notice” has the meaning ascribed to such term in Section 6.2(b).
“General Conveyance” has the meaning ascribed to such term in Section 10.3(b).
“Governmental Regulations” means all laws, ordinances, rules and regulations of
the Authorities applicable to Seller or Seller’s use and operation of the Real
Property or the Improvements or any portion thereof.
“Hazardous Substances” means any substance or material that is described as a
toxic or hazardous substance, waste or material or a pollutant, effluent,
emission, or contaminant, or words of similar import, in any of the
Environmental Laws, and includes (a) petroleum (including crude oil or any
fraction thereof, natural gas, natural gas liquids, radon gas, liquefied natural
gas, or synthetic gas usable for fuel, or any mixture thereof), petroleum-based
products and petroleum


-3-

--------------------------------------------------------------------------------





additives and derived substances, lead-based or lead-containing paint, mold,
fungi or bacterial matter, polychlorinated biphenyls (PCBs), radioactive matter,
medical waste, and chemicals which may cause cancer or reproductive toxicity,
asbestos, asbestos-containing material, electromagnetic waves, urea formaldehyde
foam insulation and transformers or other equipment that contains dielectric
fluid containing PCBs, and (b) any solid, liquid, gaseous or thermal irritant or
contaminant, including smoke, vapor, soot, fumes, acids, alkalis, chemicals,
waste, phosphates, or chlorine.
“Immaterial Events” has the meaning ascribed to such term in Section 10.8.
“Improvements” means all buildings, structures, fixtures, parking areas and
improvements owned by Seller and located on the Real Property.
“Independent Consideration” has the meaning ascribed to such term in
Section 4.2.
“Initial Earnest Money Deposit” has the meaning ascribed to such term in Section
4.1.
“Intangible Personal Property” means, to the extent assignable or transferable
without the necessity of consent or approval (and if consent or approval is
required, to the extent such consent or approval has been obtained), all trade
names, trademarks, logos, and service marks (in each case, if any) utilized
solely by Seller or which Seller has a right to utilize in connection with the
operation of the Real Property and Improvements thereon (other than the names or
variations thereof of Hines Interests Limited Partnership (or Hines), Seller,
its Affiliates, the property manager and Tenants), provided however, that the
foregoing definition shall specifically exclude all Reserved Company Assets.
“Inspection Agreement” means that certain Inspection Agreement and
Confidentiality Agreement, executed prior to the date hereof by Seller and
Purchaser.
“Leasing Costs” means, with respect to any particular Tenant Lease at the
Property, all leasing commissions, brokerage commissions, tenant improvement
allowances, rent abatements, free rent and similar inducements, capital costs
and expenses incurred for capital improvements to satisfy the initial
construction obligations under such Tenant Lease, legal and other professional,
fees (but not legal and professional fees related to Tenant Leases entered into,
renewed, amended, modified or expanded between the Effective Date and the
Closing Date), payments made for the purposes of satisfying or buying out the
obligations of a Tenant under such Tenant Lease to the landlord of another
lease, relocation costs and all other expenditures, in each case, to the extent
that the landlord under such Tenant Lease is responsible for the payment of such
cost or expense.
“Licensee Parties” has the meaning ascribed to such term in Section 5.1(a).
“Licenses and Permits” means, collectively, all of Seller’s right, title, and
interest, to the extent assignable without the necessity of consent or
assignable only with consent and such consent has been obtained, in and to all
licenses, permits, certificates of occupancy, approvals, dedications,
subdivision maps and entitlements issued, approved or granted by the Authorities
prior


-4-

--------------------------------------------------------------------------------





to Closing in connection with the Real Property and the Improvements, together
with all renewals and modifications thereof.
“Major Tenants” has the meaning ascribed to such term in Section 7.2.
“Material Breach” has the meaning ascribed to such term in Section 10.9(a).
“Must-Cure Matters” has the meaning ascribed to such term in Section 6.2(c).
“New Exception” has the meaning ascribed to such term in Section 6.2(b).
“New Tenant Costs” has the meaning ascribed to such term in Section 10.4(e).
“OFAC” has the meaning ascribed to such term in Section 7.3.
“Official Records” means the official records of Wake County, North Carolina.
“Operating Expense Recoveries” has the meaning ascribed to such term in Section
10.4(c).
“Other Party” has the meaning ascribed to such term in Section 4.6.
“Permitted Exceptions” has the meaning ascribed to such term in Section 6.3.
“Permitted Outside Parties” has the meaning ascribed to such term in
Section 5.2(b).
“Personal Property” means all of Seller’s right, title and interest in and to
the equipment, appliances, tools, supplies, machinery, artwork, furnishings and
other tangible personal property attached to, appurtenant to, located in and
used exclusively in connection with the ownership or operation of the
Improvements owned by Seller, but specifically excluding (i) any items of
personal property owned by Tenants of the Improvements, (ii) any items of
personal property owned by third parties and leased to Seller, and (iii) any
items of personal property owned or leased by Seller’s property manager, and
(iv) all other Reserved Company Assets.
“Property” has the meaning ascribed to such term in Section 2.1.
“Property Approval Period” shall have the meaning ascribed to such term in
Section 4.6.
“Proration Items” has the meaning ascribed to such term in Section 10.4(a).
“PTR” has the meaning ascribed to such term in Section 6.2(a).
“Purchase Price” has the meaning ascribed to such term in Section 3.1.
“Purchaser” has the meaning ascribed to such term in the opening paragraph of
this Agreement.


-5-

--------------------------------------------------------------------------------





“Purchaser Person” has the meaning ascribed to such term in Section 8.2(e).
“RCRA” means the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et
seq.), as amended by the Hazardous and Solid Wastes Amendments of 1984, and as
further amended.
“Real Property” means those certain parcels of real property located at 3638
Rogers Road, Wake Forest, North Carolina 27587 and commonly known as the
Heritage Station Shopping Center, as more particularly described on Exhibit A
attached hereto, together with all of Seller’s right, title and interest, if
any, in and to the appurtenances pertaining thereto, including but not limited
to Seller’s right, title and interest in and to the streets, alleys and
right-of-ways which abut such real property, and any easement rights, air
rights, subsurface rights, development rights and water rights appurtenant to
such real property.
“Rentals” has the meaning ascribed to such term in Section 10.4(b), and some may
be “Delinquent” in accordance with the meaning ascribed to such term in Section
10.4(b).
“Reporting Person” has the meaning ascribed to such term in Section 4.10(a).
“Reserved Company Assets” shall mean the following assets of Seller as of the
Closing Date: all cash (subject to the prorations and obligations hereinafter
set forth), cash equivalents (including certificates of deposit, subject to the
prorations and obligations hereinafter set forth), deposits held by third
parties (e.g., utility companies, but expressly excluding Tenant Deposits),
accounts receivable and any right to a refund or other payment relating to a
period prior to the Closing, including any real estate tax refund (subject to
the prorations and obligations hereinafter set forth), bank accounts, claims or
other rights against any present or prior partner, member, employee, agent,
manager, officer or director of Seller or its direct or indirect partners,
members, shareholders or affiliates, any refund in connection with termination
of Seller’s existing insurance policies, all contracts between Seller and any
law firm, accounting firm, property manager, leasing agent, broker,
environmental consultants and other consultants and appraisers entered into
prior to the Closing, any proprietary or confidential materials (including any
materials relating to the background or financial condition of a present or
prior direct or indirect partner or member of Seller), the internal books and
records of Seller relating, for example, to contributions and distributions
prior to the Closing, any software, the names “Hines” “Hines Interests Limited
Partnership”, and any derivations thereof, and any trademarks, trade names,
brand marks, brand names, trade dress or logos relating thereto, any development
bonds, letters of credit or other collateral held by or posted with any
Authority or other third party with respect to any improvement, subdivision or
development obligations concerning the Property or any other real property, and
any other intangible property that is not used exclusively in connection with
the Property.
“Seller” has the meaning ascribed to such term in the opening paragraph of this
Agreement.
“Seller Person” has the meaning ascribed to such term in Section 8.1(m).
“Seller Released Parties” has the meaning ascribed to such term in
Section 5.6(a).


-6-

--------------------------------------------------------------------------------





“Seller’s Response” has the meaning ascribed to such term in Section 6.2(a).
“Service Contracts” means all of Seller’s right, title and interest in service
agreements, maintenance contracts, equipment leasing agreements, warranties,
guarantees, bonds and other contracts for the provision of labor, services,
materials or supplies relating to the Real Property, Improvements or Personal
Property owned by Seller and under which Seller is currently paying for services
rendered in connection with the Property, as listed and described on Exhibit B
attached hereto, together with all commission agreements listed on Exhibit D
attached hereto, and together with all renewals, supplements, amendments and
modifications thereof, and any new such agreements entered into after the
Effective Date, to the extent permitted by Section 7.1(e). Notwithstanding
anything to the contrary provided in this Agreement, in no event shall any
management agreement relating to the Real Property, Improvements or Personal
Property be deemed a “Service Contract” under this Agreement.
“Significant Portion” means damage by fire or other casualty (or loss of value
due to condemnation or eminent domain proceedings) (a) requiring repair costs
(or resulting in a loss of value) in excess of an amount equal to Five Hundred
Thousand and No/100 Dollars ($500,000.00) as such repair costs or loss of value
calculation is reasonably agreed upon by Purchaser and Seller in accordance with
the terms of Section 9.2, or (b) whereby more than ten thousand (10,000) square
feet of leasable space is substantially damaged in the Improvements or any
portion thereof.
“Tenant Deposits” means all security deposits, paid or deposited by the Tenants
to Seller, as landlord, or any other person on Seller’s behalf pursuant to the
Tenant Leases, which have not been applied to obligations under Tenant Leases
(together with any interest which has accrued thereon, but only to the extent
such interest has accrued for the account of the respective Tenants). “Tenant
Deposits” shall also include all non-cash security deposits, such as letters of
credit.
“Tenant Leases” means the following pertaining to the Improvements: (i) any and
all written leases, rental agreements, occupancy agreements and license
agreements, together with any and all guaranties thereof or relating thereto
(and any and all written renewals, amendments, modifications, supplements or
agreements related thereto) entered into on or prior to the Effective Date, to
the extent identified on Exhibit F hereto, (ii) any and all new written leases,
rental agreements, occupancy agreements and license agreements, together with
any and all guaranties thereof or relating thereto, entered into after the
Effective Date, and (iii) any and all new written renewals, amendments,
modifications and supplements, together with any and all guaranties thereof or
relating thereto, to any of the foregoing entered into after the Effective Date;
provided, however, that the documentation referenced in items (ii) and (iii)
shall only be deemed “Tenant Leases” to the extent that such documentation is
approved by Purchaser in each instance pursuant to Section 7.1(d) to the extent
such approval is required under Section 7.1(d). Tenant Leases will not include
subleases, franchise agreements or similar occupancy agreements entered into by
Tenants which, by their nature, are subject to Tenant Leases.
“Tenant Notice Letters” has the meaning ascribed to such term in Section 10.7.
“Tenants” means all persons or entities leasing, renting or occupying space
within the Improvements pursuant to the Tenant Leases, but expressly excludes
any subtenants, licensees,


-7-

--------------------------------------------------------------------------------





concessionaires, franchisees or other persons or entities whose occupancy is
derived through Tenants.
“Termination Notice” has the meaning ascribed to such term in Section 6.2.
“Termination Surviving Obligations” means the rights, liabilities and
obligations set forth in Sections 4.6, 4.7, 5.2, 5.3, 5.5, 5.6, 7.3, 11.1, 12.1,
13.3, 14.1, 15.1, Article XIII and Article XVII.
“Title Company” means First American Title Company, at its offices located at
601 Travis, Suite 1875, Houston, Texas 77002, Attn: Read Hammond, Telephone No.:
713-346-1652, Facsimile No.: 866-899-6403, Email: jthammond@firstam.com;
provided, however, if the Title Company Option (as defined in Section 6.3) is
exercised, “Title Company” shall be deemed revised to mean Fidelity National
Title Insurance Company, at its offices located at 5565 Glenridge Connector,
Suite 300, Atlanta, Georgia 30342, Attn: Laura W. Kaltz, Telephone No.:
404-419-3216, Facsimile 404-968-2182, Email: Laura.Kaltz@FNTG.com.
“Title Notice” has the meaning ascribed to such term in Section 6.2(a).
“Title Notice Date” has the meaning ascribed to such term in Section 6.2(a).
“Title Policy” has the meaning ascribed to such term in Section 6.3.
“To Seller’s Knowledge” and similar terms means the present actual (as opposed
to constructive or imputed) knowledge solely of Kenton McKeehan and Chris
Buchtien, without any independent investigation or inquiry whatsoever, which
individuals are familiar with the operations of each Real Property. Such
individuals are named in this Agreement solely for the purpose of establishing
the scope of Seller’s knowledge. Such individuals shall not be deemed to be a
party to this Agreement nor to have made any representations or warranties
hereunder, and no recourse shall be had to such individuals for any of Seller’s
representations and warranties hereunder (and Purchaser hereby waives any
liability of or recourse against such individuals, who are not employees of
Seller, but are employees of the advisor to the Seller).
“Updated Survey” has the meaning ascribed to such term in Section 6.1.
Section 1.2
    References; Exhibits and Schedules. Except as otherwise specifically
indicated, all references in this Agreement to Articles or Sections refer to
Articles or Sections of this Agreement, and all references to Exhibits or
Schedules refer to Exhibits or Schedules attached hereto, all of which Exhibits
and Schedules are incorporated into, and made a part of, this Agreement by
reference. The words “herein,” “hereof,” “hereinafter” and words and phrases of
similar import refer to this Agreement as a whole and not to any particular
Section or Article.
ARTICLE II
    
AGREEMENT OF PURCHASE AND SALE


-8-

--------------------------------------------------------------------------------





Section 2.1    Agreement. Seller hereby agrees to sell, convey and assign to
Purchaser, and Purchaser hereby agrees to purchase and accept from Seller, on
the Closing Date and subject to the terms and conditions of this Agreement, the
Real Property and the Improvements together with all of Seller’s right, title,
and interest in and to each of the following attributable to the Real Property
and the Improvements: (a) the Personal Property; (b) the Tenant Leases in effect
on the Closing Date and, subject to the terms of the respective applicable
Tenant Leases, the Tenant Deposits (if any); (c) the Service Contracts in effect
on the Closing Date, except for those Service Contracts that Purchaser duly
requires to be terminated at or prior to Closing pursuant to the express terms
of this Agreement, (d) the Licenses and Permits; and (e) the Intangible Personal
Property, in each of the cases of (d) and (e) to the extent assignable without
the necessity of consent or approval and, if consent or approval is required, to
the extent any necessary consent or approval has been obtained (collectively
with the Real Property, the “Property”).
Section 2.2    Indivisible Economic Package. Purchaser has no right to purchase,
and Seller has no obligation to sell, less than all of the Property, it being
the express agreement and understanding of Purchaser and Seller that, as a
material inducement to Seller and Purchaser to enter into this Agreement,
Purchaser has agreed to purchase, and Seller has agreed to sell, all of the
Property, subject to and in accordance with the terms and conditions hereof.
ARTICLE III
    
CONSIDERATION
Section 3.1    Purchase Price. The purchase price for the Property (the
“Purchase Price”) will be $14,270,000.00 in lawful currency of the United States
of America, payable as provided in Section 3.3.
Section 3.2    Assumption of Obligations. As additional consideration for the
purchase and sale of the Property, at Closing and effective as of Closing,
Purchaser shall (i) execute and deliver to Seller the General Conveyance, and
(ii) be responsible for certain Leasing Costs pursuant to the express provisions
of Section 10.4(e) below.
Section 3.3    Method of Payment of Purchase Price. No later than the Deposit
Time, Purchaser will deposit in escrow with the Title Company the Purchase Price
(subject to adjustments described in Section 10.4 and any credit for the Earnest
Money Deposit being applied to the Purchase Price), together with all other
costs and amounts to be paid by Purchaser at Closing pursuant to the terms of
this Agreement, by Federal Reserve wire transfer of immediately available funds
to an account to be designated by the Title Company. No later than 4:00 p.m.
Eastern time on the Closing Date, the parties shall consummate Closing subject
to the terms and provisions of this Agreement.
ARTICLE IV
    
EARNEST MONEY DEPOSIT AND ESCROW INSTRUCTIONS
Section 4.1    Earnest Money Deposit. Within two (2) Business Days after the
Effective Date, Purchaser shall deposit with the Title Company, in immediately
available federal funds, the


-9-

--------------------------------------------------------------------------------





sum of $1,250,000 (the “Initial Earnest Money Deposit”), which will be held in
escrow by the Title Company pursuant to the terms of this Agreement. Provided
that this Agreement remains in full force and effect, within two (2) Business
Days after the Contingency Date, Purchaser shall deposit an additional amount of
$1,250,000 (the “Additional Earnest Money Deposit” and together with the Initial
Earnest Money Deposit, the “Earnest Money Deposit”) with the Title Company. If
Purchaser fails to deposit the Initial Earnest Money Deposit or the Additional
Earnest Money Deposit within the time periods described above, this Agreement
shall automatically terminate.
Section 4.2    Independent Consideration. Upon the execution hereof, Purchaser
shall pay to Seller One Hundred Dollars ($100) as independent consideration (the
“Independent Consideration”) for Purchaser’s right to purchase the Property and
Seller’s execution, delivery, and performance of this Agreement. Notwithstanding
anything to the contrary contained herein (including any reference to the return
of the Earnest Money Deposit to Purchaser), Seller shall, in all events, retain
the Independent Consideration, but the Independent Consideration shall be
applied as a credit against the Purchase Price at the Closing. Purchaser and
Seller hereby acknowledge and agree that the Independent Consideration
constitutes adequate and sufficient consideration for Purchaser’s right to
purchase the Property and Seller’s execution, delivery, and performance of this
Agreement, and that the loss of Purchaser’s ability to use the funds
constituting the Earnest Money Deposit as provided in this Agreement constitutes
further consideration therefor.
Section 4.3    Escrow Instructions. Article IV of this Agreement constitutes the
escrow instructions of Seller and Purchaser to the Title Company with regard to
the Earnest Money Deposit and the Closing (the “Escrow Instructions”). By its
execution of the joinder attached hereto, the Title Company agrees to be bound
by the provisions of this Article IV. If any requirements relating to the duties
or obligations of the Title Company hereunder are not acceptable to the Title
Company, or if the Title Company requires additional instructions, the parties
agree to make such deletions, substitutions and additions to the Escrow
Instructions as Purchaser and Seller hereafter mutually approve in writing and
which do not substantially alter this Agreement or its intent. In the event of
any conflict between this Agreement and such additional escrow instructions,
this Agreement will control.
Section 4.4    Documents Deposited into Escrow. On or before the Deposit Time,
(a) Purchaser will cause the difference between the Purchase Price and the
Earnest Money Deposit and interest thereon (subject to the prorations provided
for in Section 10.4 and with the addition of all Closing costs to be paid by
Purchaser) to be transferred to the Title Company’s escrow account, in
accordance with the timing and other requirements of Section 3.3, (b) Purchaser
will deliver in escrow to the Title Company the documents described and provided
for in Section 10.2, and (c) Seller will deliver in escrow to the Title Company
the documents described and provided for in Section 10.3.
Section 4.5    Close of Escrow. Provided that the Title Company has not received
from Seller or Purchaser any written termination notice as described and
provided for in Section 4.6 (or if such a notice has been previously received,
the Title Company has received a withdrawal of such notice), and subject in all
events to the terms and conditions of this Agreement and the terms and
conditions of any closing instruction letters delivered by Purchaser and/or
Seller to Title Company


-10-

--------------------------------------------------------------------------------





prior to Closing, when Purchaser and Seller have delivered the documents
required by Section 4.4, the Title Company will:
(a)    If applicable and when required, file with the Internal Revenue Service
(with copies to Purchaser and Seller) the reporting statement required under
Section 6045(e) of the Internal Revenue Code and Section 4.10;
(b)    Insert the applicable Closing Date as the date of any document delivered
to the Title Company undated, and assemble counterparts into single instruments;
(c)    Contemporaneously (i) deliver the Deed (and non-warranty deed, if
applicable) to Purchaser by causing the same to immediately be recorded in the
Official Records and agreeing to obtain conformed copies of the recorded Deed
for delivery to Purchaser and to Seller following recording, (ii) issue to
Purchaser the Title Policy required by Section 6.3 of this Agreement, and (iii)
disburse to all applicable parties on the Closing Statement by wire transfer of
immediately available federal funds, in accordance with wiring instructions to
be obtained by the Title Company from such parties, all sums to be received by
such parties pursuant to the Closing Statement; and
(d)    Contemporaneously deliver to Seller and Purchaser, all remaining
documents deposited with the Title Company for delivery to such parties at the
Closing.
Section 4.6    Termination Notices. If at any time prior to 5:00 p.m. (Eastern
time) on June 21, 2016 (the “Property Approval Period”), the Title Company
receives a notice from Purchaser that Purchaser has exercised its termination
right under Section 5.4, the Title Company, within three (3) Business Days after
the receipt of such notice, will deliver the Earnest Money Deposit to Purchaser.
If at any time, except as provided in the preceding sentence, the Title Company
receives a certificate of either Seller or of Purchaser (for purposes of this
Section 4.6, the “Certifying Party”) stating that: (a) the Certifying Party is
entitled to receive the Earnest Money Deposit pursuant to the terms of this
Agreement, and (b) a copy of the certificate was delivered as provided herein to
the other party (for purposes of this Section 4.6, the “Other Party”) prior to
or contemporaneously with the giving of such certificate to the Title Company,
then, the Title Company shall notify the Other Party in writing of the Title
Company’s receipt of such certificate. Unless the Title Company has then
previously received, or receives within five (5) Business Days after such
written notification to the Other Party of the Title Company’s receipt of the
Certifying Party’s certificate, contrary instructions from the Other Party, the
Title Company, within one (1) Business Day after the expiration of the foregoing
five (5) Business Day period, will deliver the Earnest Money Deposit to the
Certifying Party, and thereupon the Title Company will be discharged and
released from any and all liability hereunder. If the Title Company receives
contrary instructions from the Other Party within five (5) Business Days
following such written notification to the Other Party of the Title Company’s
receipt of said certificate, the Title Company will not so deliver the Earnest
Money Deposit, but will continue to hold the same pursuant hereto, subject to
Section 4.7.
Section 4.7    Joint Indemnification of Title Company; Conflicting Demands on
Title Company. If this Agreement or any matter relating hereto (other than the
PTR or the Title Policy) becomes the subject of any litigation or controversy,
Purchaser and Seller jointly and severally, will


-11-

--------------------------------------------------------------------------------





hold Title Company free and harmless from any loss or expense, including
reasonable attorneys’ fees, that may be suffered by it by reason thereof other
than as a result of Title Company’s gross negligence or willful misconduct. In
the event conflicting demands are made or notices served upon Title Company with
respect to this Agreement, or if there is uncertainty as to the meaning or
applicability of the terms of this Agreement or the Escrow Instructions,
Purchaser and Seller expressly agree that the Title Company will be entitled to
file a suit in interpleader and to obtain an order from the court requiring
Purchaser and Seller to interplead and litigate their several claims and rights
among themselves. Upon the filing of the action in interpleader and the deposit
of the Earnest Money Deposit into the registry of the court, the Title Company
will be fully released and discharged from any further obligations imposed upon
it by this Agreement after such deposit.
Section 4.8    Maintenance of Confidentiality by Title Company. Except as may
otherwise be required by law or by this Agreement, the Title Company will
maintain in strict confidence and not disclose to anyone the existence of this
Agreement, the identity of the parties hereto, the amount of the Purchase Price,
the provisions of this Agreement or any other information concerning the
transactions contemplated hereby, without the prior written consent of Purchaser
and Seller in each instance.
Section 4.9    Investment of Earnest Money Deposit. Title Company will invest
and reinvest the Earnest Money Deposit, at the instruction and sole election of
Purchaser, only in (a) bonds, notes, Treasury bills or other securities
constituting direct obligations of, or guaranteed by the full faith and credit
of, the United States of America, and in no event maturing beyond the Closing
Date, or (b) an interest-bearing account at a commercial bank mutually
acceptable to Seller, Purchaser and Title Company. The investment of the Earnest
Money Deposit will be at the sole risk of Purchaser and no loss on any
investment will relieve Purchaser of its obligations to pay to Seller as
liquidated damages the original amount of the Earnest Money Deposit as provided
in Article XIII, or of its obligation to pay the Purchase Price. All interest
earned on the Earnest Money Deposit will be the property of Purchaser and will
be reported to the Internal Revenue Service as income until such time as Seller
is entitled to the Earnest Money Deposit pursuant to this Agreement. Purchaser
will provide the Title Company with a taxpayer identification number and will
pay all income taxes due by reason of interest accrued on the Earnest Money
Deposit.
Section 4.10    Designation of Reporting Person. In order to assure compliance
with the requirements of Section 6045 of the Internal Revenue Code of 1986, as
amended (for purposes of this Section 4.10, the “Code”), and any related
reporting requirements of the Code, the parties hereto agree as follows:
(a)    The Title Company (for purposes of this Section 4.10, the “Reporting
Person”), by its execution hereof, hereby assumes all responsibilities for
information reporting required under Section 6045(e) of the Code.
(b)    Seller and Purchaser each hereby agree:
(i)    to provide to the Reporting Person all information and certifications
regarding such party, as reasonably requested by the Reporting Person or
otherwise required


-12-

--------------------------------------------------------------------------------





to be provided by a party to the transaction described herein under Section 6045
of the Code; and
(ii)    to provide to the Reporting Person such party’s taxpayer identification
number and a statement (on Internal Revenue Service Form W-9 or an acceptable
substitute form, or on any other form the applicable current or future Code
sections and regulations might require and/or any form requested by the
Reporting Person), signed under penalties of perjury, stating that the taxpayer
identification number supplied by such party to the Reporting Person is correct.
(c)    Each party hereto agrees to retain this Agreement for not less than four
(4) years from the end of the calendar year in which Closing occurred, and to
produce it to the Internal Revenue Service upon a valid request therefor.
(d)    The addresses for Seller and Purchaser are as set forth in Section 14.1
hereof, and the real estate subject to the transfer provided for in this
Agreement is described in Exhibit A.
ARTICLE V
    
INSPECTION OF PROPERTY
Section 5.1    Entry and Inspection.
(a)    Through the earlier of Closing or the termination of this Agreement,
Purchaser and its agents, representatives, contractors and consultants shall
inspect and investigate the Property and shall conduct such tests, evaluations
and assessments of the Property as Purchaser deems necessary, appropriate or
prudent in any respect and for all purposes in connection with Purchaser’s
acquisition of the Property and the consummation of the transaction contemplated
by this Agreement. Subject to the provisions of this Section 5.1 and subject to
the obligations set forth in Section 5.3 below, Seller will permit Purchaser and
its authorized agents and representatives (collectively, the “Licensee Parties”)
the right to enter upon the Real Property and Improvements at all reasonable
times, during normal business hours, to perform inspections of the Property and
communicate with Tenants and service providers; provided, however, Purchaser
shall not have the right to interview Tenants unless interviews are coordinated
through Seller and Seller shall have the right to participate in any such
interviews. Purchaser will provide to Seller written notice of the intention of
Purchaser or the other Licensee Parties to enter the Real Property or
Improvements at least forty-eight (48) hours prior to such intended entry and
specify the intended purpose therefor and the inspections and examinations
contemplated to be made. At Seller’s option, Seller may be present for any such
entry, inspection and interviews with any Tenants and service providers.
Purchaser shall have the right to conduct a Phase I Environmental Assessment to
the extent the same is to be completed by a reputable, bonded and insured
consultant licensed in the State in which the Property is located carrying the
insurance required under Section 5.3 below; provided, however, that no invasive
testing or sampling shall be conducted during any such entry by Purchaser or any
Licensee Party upon the Real Property without Seller’s specific prior written
consent, which consent may be withheld, delayed or conditioned in Seller’s sole
and absolute discretion; and provided, further, that prior to giving any such
approval, Seller shall be provided with a written sampling plan


-13-

--------------------------------------------------------------------------------





in reasonable detail in order to allow Seller a reasonable opportunity to
evaluate such proposal. If Purchaser or the other Licensee Parties undertake any
borings or other disturbances of the soil, the soil shall be recompacted to its
condition as existed immediately before any such borings or other disturbances
were undertaken.
(b)    Subject to the obligations set forth in Section 5.3 below, the Licensee
Parties shall have the right to communicate directly with the Authorities for
any good faith reasonable purpose in connection with this transaction
contemplated by this Agreement; provided, however, Purchaser, except with
respect to routine requests for information, shall provide Seller at least
forty-eight (48) hours prior written notice of Purchaser’s intention to
communicate with any Authorities and Seller shall have the right to participate
in any such communications.
Section 5.2    Document Review.
(a)    Beginning no later than two (2) Business Days following the Effective
Date, and through the earlier of Closing or the termination of this Agreement,
and to the extent not already available on the Effective Date, Seller shall make
available, either via electronic virtual data room, by delivery of materials to
Purchaser’s representatives, by access to the Title Company’s data room, or by
being made available at the office of the Property’s property manager, the
following, to the extent in Seller’s possession or control, to Purchaser and its
authorized agents or representatives for review, inspection, examination,
analysis and verification: (i) all existing environmental reports and studies of
the Property issued on behalf of Seller; (ii) assessments (special or
otherwise), ad valorem and personal property tax bills, covering the three (3)
years preceding the Effective Date; (iii) Seller’s most currently available rent
roll; (iv) operating statements and rent rolls for the stub period of the
current calendar year plus the prior two (2) calendar years; (v) copies of
Tenant Leases, Service Contracts, and Licenses and Permits; (vi) a current
inventory of the Personal Property; (vii) engineering, mechanical and other
drawings, blueprints and specifications and similar documentation relating to
the Property; (viii) copies of Seller’s title insurance policies and surveys for
the Property; (ix) a schedule of capital expenditures at the Property for the
past 3 years; (x) copies of floor plans and marketing materials currently
utilized in marketing the Property to tenants; (xi) a current certificate of
insurance regarding property casualty insurance at the Property; (xii)
intentionally deleted; (xiii) reconciliations with respect to common area
maintenance and taxes for the last 2 calendar years; (xiv) intentionally
deleted; (xv) a leasing activity report including active lease proposals, other
prospects and the status of near-term expirations/termination options; (xvi)
utility bills for the Property for the 12 months preceding the Effective Date;
(xvii) an insurance claims history for the earlier of the last 5 years or
Seller’s period of ownership of the Property; (xviii) an accounts receivable
report for the Property; (xix) tenant and other Property files including
correspondence contained therein; and (xx) any other due diligence materials
reasonably requested by Purchaser from time to time (collectively, the
“Documents”). Purchaser acknowledges that, prior to the Effective Date,
Purchaser has received from Seller copies of Tenant Leases and Service
Contracts, including commission agreements; provided, however, that Purchaser
does not acknowledge or agree, as of the Effective Date, that same are true,
correct and complete copies of all the Tenant Leases listed on Exhibit F and the
Service Contracts listed on Exhibit B, including the commission agreements
listed on Exhibit D, and Purchaser shall continue to review such documentation
following the Effective Date. “Documents” shall not include (and Seller shall
have


-14-

--------------------------------------------------------------------------------





no obligation to provide written materials requested by Purchaser that
constitute) (1) any document or correspondence which would be subject to the
attorney-client privilege or covered by the attorney work product doctrine; (2)
any document or item which Seller is contractually or otherwise bound to keep
confidential; (3) any documents pertaining to the marketing of the Property for
sale to prospective purchasers; (4) any internal memoranda, reports or
assessments of Seller or Seller’s Affiliates to the extent relating to Seller’s
valuation of the Property; (5) any appraisals of the Property, whether prepared
internally by Seller or Seller’s Affiliates or externally; (6) any documents or
items which Seller reasonably considers proprietary (such as Seller’s or its
property managers’ operation manuals, software programs or other electronic
media or services that are subject to licenses or other agreements that are
personal to Seller or Seller’s property manager); (7) organizational, financial
and other documents relating to Seller or its Affiliates (other than evidence of
due authorization and organization as may be required under this Agreement); or
(8) any materials projecting or relating to the future performance of the
Property. Except for the representations expressly made in Section 8.1 hereof,
Seller makes no other representation or warranty as to the accuracy or
completeness of any of the Documents.
(b)    Purchaser acknowledges that any and all of the Documents may be
confidential in nature and shall be made available to Purchaser solely to assist
Purchaser in determining the feasibility of purchasing the Property. Purchaser
agrees not to disclose the contents of the Documents, or any of the provisions,
terms or conditions contained therein, to any party outside of Purchaser’s
organization other than its attorneys, partners, accountants, consultants,
advisors, prospective lenders or prospective investors (collectively, for
purposes of this Section 5.2(b), the “Permitted Outside Parties”); provided,
however, that notwithstanding anything to the contrary provided in this
Agreement, Purchaser shall have the right to release a press notice containing
such information as Purchaser is required to include in its filing of Form 8-K
with the SEC (as defined below) reporting the entry of a “Material Definitive
Agreement” following the full execution of this Agreement. Purchaser further
agrees that within its organization, or as to Permitted Outside Parties, the
Documents will be disclosed and exhibited only to those persons within
Purchaser’s organization or to those Permitted Outside Parties who need to know
such information in order to advise Purchaser in connection with the feasibility
of Purchaser’s acquisition of the Property. Purchaser further acknowledges that
the Documents and other information relating to the leasing arrangements between
Seller and the Tenants or prospective tenants are confidential in nature.
Purchaser agrees not to divulge the contents of such Documents and other
information except in strict accordance with the confidentiality standards set
forth in Article XII and this Section 5.2. In permitting Purchaser and the
Permitted Outside Parties to review the Documents or information to assist
Purchaser, Seller has not waived any privilege or claim of confidentiality with
respect thereto, and no third party benefits or relationships of any kind,
either express or implied, have been offered, intended or created by Seller and
any such claims are expressly rejected by Seller and waived by Purchaser and the
Permitted Outside Parties, for whom, by its execution of this Agreement,
Purchaser is acting as an agent with regard to such waiver. Purchaser shall be
responsible for any breaches of confidentiality under this Agreement by any of
the Permitted Outside Parties.
(c)    Purchaser shall promptly destroy all copies Purchaser has made (and
computer files of same) of any Documents containing confidential information
before or after the


-15-

--------------------------------------------------------------------------------





execution of this Agreement, not later than ten (10) Business Days following the
time this Agreement is terminated for any reason.
(d)    Purchaser acknowledges that some of the Documents may have been prepared
by third parties and may have been prepared prior to Seller’s ownership of the
Property. Purchaser hereby acknowledges that, except as expressly provided in
Section 8.1, (i) Seller has not made and does not make any representation or
warranty regarding the truth, accuracy or completeness of the Documents or the
sources thereof (whether prepared by Seller, Seller’s Affiliates or any other
person or entity) and (ii) Seller has not undertaken any independent
investigation as to the truth, accuracy or completeness of the Documents and is
providing the Documents solely as an accommodation to Purchaser.
(e)    Notwithstanding any provision of this Agreement to the contrary, no
termination of this Agreement will terminate Purchaser’s obligations pursuant to
this Section 5.2.
Section 5.3    Entry and Inspection Obligations.
(a)    Purchaser agrees that in entering upon and inspecting or examining the
Property and communicating with any Tenants, Purchaser and the other Licensee
Parties will not: unreasonably disturb the Tenants or unreasonably interfere
with their use of the Property pursuant to their respective Tenant Leases;
unreasonably interfere with the operation and maintenance of the Property;
damage any part of the Property or any personal property owned or held by any
Tenant or any other person or entity; injure or otherwise cause bodily harm to
Seller or any Tenant, or to any of their respective agents, guests, invitees,
contractors and employees, or to any other person or entity; permit any liens to
attach to the Property by reason of the exercise of Purchaser’s rights under
this Article V; interview the Tenants or service providers except in accordance
with this Article V; or reveal or disclose any information obtained concerning
the Property and the Documents to anyone outside Purchaser’s organization and
the Permitted Outside Parties, and only in accordance with the confidentiality
standards set forth in Section 5.2(b). Purchaser will: (i) maintain and cause
those entering the Property to maintain commercial general liability
(occurrence) insurance in an amount not less than Two Million and No/100 Dollars
($2,000,000.00) and on terms (including coverage for an “insured contract” with
respect to the indemnity in Section 5.3(b)) satisfactory to Seller covering any
accident arising in connection with the presence or activities of Purchaser or
the other Licensee Parties on the Property, and deliver to Seller a certificate
of insurance verifying such coverage and Seller and its property manager
(Weingarten Realty Investors) being named as an additional insured on such
coverage prior to entry upon the Property; (ii) promptly pay when due the costs
of all inspections, entries, samplings and tests conducted by Purchaser and/or
any Licensee Parties and examinations done with regard to the Property; and
(iii) promptly restore the Property to its condition as existed immediately
prior to any such inspection, investigations, examinations, entries, samplings
and tests, but in no event later than ten (10) days after the damage occurs.
(b)    Purchaser hereby indemnifies, defends and holds Seller and all of its
members, partners, agents, officers, directors, employees, successors, assigns
and Affiliates harmless from and against any and all liens, claims, causes of
action, damages, liabilities, demands, suits, and obligations, together with all
losses, penalties, actual out-of-pocket costs and expenses


-16-

--------------------------------------------------------------------------------





relating to any of the foregoing (including but not limited to court costs and
reasonable attorneys’ fees) (collectively, “Indemnified Liabilities”) arising
out of any personal injury or death or physical damage to property caused by
inspections, investigations, examinations, entries, samplings or tests conducted
by Purchaser or any Licensee Party, whether prior to or after the date hereof,
with respect to the Property or any violation of the provisions of this Section
5.3; provided that, for purposes of clarification, the foregoing obligation to
indemnify, defend and hold harmless shall not apply to any Indemnified
Liabilities arising by virtue of (x) the negligence or willful misconduct of
Seller or any other indemnified party, or (y) the mere discovery of any
pre-existing condition at the Property in connection with any inspections,
investigations, examinations, entries, samplings or tests conducted by Purchaser
or any Licensee Party, except and solely to the extent of any exacerbation by
Purchaser or any Licensee Party of any such pre-existing condition.
(c)    Notwithstanding any provision of this Agreement to the contrary, neither
the Closing nor a termination of this Agreement will terminate Purchaser’s
obligations pursuant to this Section 5.3, which shall survive Closing or
termination.
(d)    Notwithstanding anything in this Agreement to the contrary, the
Inspection Agreement shall not be merged into this Agreement at Closing or
otherwise.
Section 5.4    Property Approval Period. Through the earlier of Closing or the
termination of this Agreement, Purchaser shall have the right to review and
investigate the Property and the items set forth in Sections 5.1 and 5.2 above
(collectively, the “Due Diligence Items”). Purchaser, in Purchaser’s sole and
absolute discretion, may determine whether or not the Property is acceptable to
Purchaser within the Property Approval Period. Notwithstanding anything to the
contrary provided in this Agreement, Purchaser acknowledges that the Property
Approval Period has expired.
Section 5.5    Sale “As Is”. THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT HAS
BEEN NEGOTIATED BETWEEN SELLER AND PURCHASER, THIS AGREEMENT REFLECTS THE MUTUAL
AGREEMENT OF SELLER AND PURCHASER, AND PURCHASER HAS CONDUCTED (OR WILL CONDUCT
PRIOR TO THE EXPIRATION OF THE PROPERTY APPROVAL PERIOD) ITS OWN INDEPENDENT
EXAMINATION OF THE PROPERTY. OTHER THAN ANY SPECIFIC MATTERS REPRESENTED IN
SECTION 8.1 HEREOF OR IN ANY CLOSING DOCUMENT EXECUTED BY SELLER AT CLOSING (AS
MAY BE LIMITED HEREIN, INCLUDING BY SECTION 16.1 OF THIS AGREEMENT), BY WHICH
ALL OF THE FOLLOWING PROVISIONS OF THIS SECTION 5.5 ARE LIMITED, PURCHASER HAS
NOT RELIED UPON AND WILL NOT RELY UPON, EITHER DIRECTLY OR INDIRECTLY, ANY
REPRESENTATION OR WARRANTY OF SELLER OR ANY OF SELLER’S AFFILIATES, AGENTS OR
REPRESENTATIVES, AND PURCHASER HEREBY ACKNOWLEDGES THAT NO SUCH REPRESENTATIONS
OR WARRANTIES HAVE BEEN MADE. SELLER SPECIFICALLY DISCLAIMS, AND NEITHER SELLER
NOR ANY OF SELLER’S AFFILIATES NOR ANY OTHER PERSON IS MAKING, ANY
REPRESENTATION, WARRANTY OR ASSURANCE WHATSOEVER TO PURCHASER AND, EXCEPT AS SET
FORTH IN SECTION 8.1 HEREOF OR IN ANY CLOSING DOCUMENT EXECUTED BY SELLER AT
CLOSING, NO WARRANTIES OR REPRESENTATIONS OF ANY KIND OR


-17-

--------------------------------------------------------------------------------





CHARACTER, EITHER EXPRESS OR IMPLIED, ARE MADE BY SELLER OR RELIED UPON BY
PURCHASER WITH RESPECT TO THE STATUS OF TITLE TO OR THE MAINTENANCE, REPAIR,
CONDITION, DESIGN OR MARKETABILITY OF THE PROPERTY, OR ANY PORTION THEREOF,
INCLUDING BUT NOT LIMITED TO (A) ANY IMPLIED OR EXPRESS WARRANTY OF
MERCHANTABILITY, (B) ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR A PARTICULAR
PURPOSE, (C) ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO MODELS OR SAMPLES
OF MATERIALS, (D) ANY RIGHTS OF PURCHASER UNDER APPROPRIATE STATUTES TO CLAIM
DIMINUTION OF CONSIDERATION, (E) ANY CLAIM BY PURCHASER FOR DAMAGES BECAUSE OF
DEFECTS, WHETHER KNOWN, OR UNKNOWN, OR LATENT, WITH RESPECT TO ANY REAL
PROPERTY, IMPROVEMENTS OR THE PERSONAL PROPERTY, (F) THE FINANCIAL CONDITION OR
PROSPECTS OF THE PROPERTY OR THE TENANTS AND (G) THE COMPLIANCE OR LACK THEREOF
OF ANY REAL PROPERTY OR THE IMPROVEMENTS WITH GOVERNMENTAL REGULATIONS
(INCLUDING, WITHOUT LIMITATION, ALL LAWS AND REGULATIONS PERTAINING TO
ENVIRONMENTAL MATTERS), IT BEING THE EXPRESS INTENTION OF SELLER AND PURCHASER
THAT, EXCEPT AS EXPRESSLY SET FORTH TO THE CONTRARY IN SECTION 8.1 HEREOF OR IN
ANY CLOSING DOCUMENT EXECUTED BY SELLER AT CLOSING (AS LIMITED BY SECTION 16.1
OF THIS AGREEMENT), THE PROPERTY WILL BE CONVEYED AND TRANSFERRED TO PURCHASER
IN ITS PRESENT CONDITION AND STATE OF REPAIR, “AS IS” AND “WHERE IS”, WITH ALL
FAULTS.
Purchaser represents that it is a knowledgeable, experienced and sophisticated
purchaser of real estate, and that it is relying solely on its own expertise and
that of Purchaser’s consultants in purchasing the Property. Upon the
consummation of Closing, Purchaser shall be deemed to have conducted such
inspections, investigations and other independent examinations of the Property
and related matters as Purchaser deems necessary, including but not limited to
the physical and environmental conditions thereof, and will rely upon same and
not upon any statements of Seller (excluding the limited specific matters
represented by Seller herein or in any closing document executed by Seller at
Closing as limited by Section 16.1 of this Agreement) or of any Affiliate,
officer, director, employee, agent or attorney of Seller. Purchaser acknowledges
that all information obtained by Purchaser was obtained from a variety of
sources and, except as set forth in this Agreement, Seller will not be deemed to
have represented or warranted the completeness, truth or accuracy of any of the
Documents or other such information heretofore or hereafter furnished to
Purchaser. Upon Closing, Purchaser will assume the risk that adverse matters,
including, but not limited to, adverse physical and environmental conditions,
may not have been revealed by Purchaser’s inspections and investigations.
Purchaser further hereby assumes the risk of changes in applicable Environmental
Laws relating to past, present and future environmental health conditions on, or
resulting from the ownership or operation of, the Property. Purchaser
acknowledges and agrees that upon Closing, Seller will sell and convey to
Purchaser, and Purchaser will accept the Property, “AS IS, WHERE IS,” with all
faults, subject to any rights granted to Purchaser hereunder which survive
Closing with respect to Seller’s representations, warranties, covenants,
agreements and obligations contained in this Agreement and/or in any closing
document executed by Seller at Closing, as limited by Section 16.1 of this
Agreement. Purchaser further acknowledges and agrees that there are no oral
agreements, warranties or representations, collateral to or affecting


-18-

--------------------------------------------------------------------------------





the Property, by Seller, an Affiliate of Seller, any agent of Seller or any
third party. Seller is not liable or bound in any manner by any oral or written
statements, representations or information pertaining to the Property furnished
by any real estate broker, agent, employee, servant or other person, unless the
same are specifically set forth or referred to herein. Purchaser acknowledges
that the Purchase Price reflects the “AS IS, WHERE IS” nature of this sale and
any faults, liabilities, defects or other adverse matters that may be associated
with the Property. Purchaser, with Purchaser’s counsel, has fully reviewed the
disclaimers and waivers set forth in this Agreement, and understands the
significance and effect thereof. Purchaser acknowledges and agrees that the
disclaimers and other agreements set forth herein are an integral part of this
Agreement, and that Seller would not have agreed to sell the Property to
Purchaser for the Purchase Price without the disclaimer and other agreements set
forth in this Agreement. The terms and conditions of this Section 5.5 will
expressly survive the Closing and will not merge with the provisions of any
closing documents.
Section 5.6    Purchaser’s Release of Seller.
(a)    Seller Released From Liability. Except with respect to, and in connection
with, any rights granted to Purchaser hereunder which survive Closing with
respect to Seller’s representations, warranties, covenants, agreements and
obligations contained in this Agreement and/or in any closing document executed
by Seller at Closing, as limited by Section 16.1 of this Agreement, Purchaser,
on behalf of itself and its partners, officers, directors, agents, controlling
persons and Affiliates, hereby releases Seller and Seller’s Affiliates and their
respective partners, members, owners, officers, directors, agents,
representatives and controlling persons (collectively, the “Seller Released
Parties”) from any and all liability, responsibility, penalties, fines, suits,
demands, actions, losses, damages, expenses, causes of action, proceedings,
judgments, executions, costs of any kind or nature whatsoever and claims that
Purchaser may have against Seller and/or the other Seller Released Parties
(collectively, “Claims”) arising out of or related to any matter or any nature
relating to the Property or its condition (including, without limitation, the
presence in the soil, soil gas, air, structures and surface and subsurface
waters, of any Hazardous Substances or any chemical, material or substance that
may in the future be determined to be toxic, hazardous, undesirable or subject
to regulation and/or that may need to be specially treated, handled and/or
removed from the Property under current or future federal, state and local laws,
regulations or guidelines, any latent or patent construction defects, errors or
omissions, compliance with law matters, any statutory or common law right
Purchaser may have for property damage Claims, bodily injury Claims,
contribution or cost recovery Claims or any other Claims under Environmental
Laws and/or to receive disclosures from Seller, including, without limitation,
any disclosures as to the Property’s location within areas designated as subject
to flooding, fire, seismic or earthquake risks by any federal, state or local
entity, the need to obtain flood insurance, the certification of water heater
bracing and/or the advisability of obtaining title insurance, or any other
condition or circumstance affecting the Property, its financial viability, use
of operation, or any portion thereof), valuation, salability or utility of the
Property, or its suitability for any purpose. Without limiting the foregoing,
except with respect to, and in connection with, any rights granted to Purchaser
hereunder which survive Closing with respect to Seller’s representations,
warranties, covenants, agreements and obligations contained in this Agreement
and/or in any closing document executed by Seller at Closing, as limited by
Section 16.1 of this Agreement, Purchaser specifically releases


-19-

--------------------------------------------------------------------------------





Seller and the Seller Released Parties from any claims Purchaser may have
against Seller and/or the other Seller Released Parties now or in the future
arising from the environmental condition of the Property or the presence of
Hazardous Substances or contamination on or emanating from the Property,
including any rights of contribution or indemnity. The foregoing waivers and
releases by Purchaser shall survive either (i) the Closing and shall not be
deemed merged into the provisions of any closing documents, or (ii) any
termination of this Agreement.
(b)    Purchaser’s Waiver of Objections. Purchaser acknowledges that it has (or
shall have prior to Closing) inspected the Property, observed its physical
characteristics and existing conditions and had the opportunity to conduct such
investigations and studies on and off said Property and adjacent areas as it
deems or deemed necessary, and except with respect to, and in connection with,
any rights granted to Purchaser hereunder which survive Closing with respect to
Seller’s representations, warranties, covenants, agreements and obligations
contained in this Agreement and/or in any closing document executed by Seller at
Closing, as limited by Section 16.1 of this Agreement, Purchaser hereby waives
any and all objections to or complaints (including but not limited to actions
based on federal, state or common law and any private right of action under
CERCLA, RCRA or any other state and federal law to which the Property are or may
be subject, including any rights of contribution or indemnity) which Purchaser
may have against Seller, its Affiliates, or their respective officers,
directors, partners, members, owners, employees or agents regarding physical
characteristics and existing conditions, including without limitation structural
and geologic conditions, subsurface soil and water conditions and solid and
hazardous waste and Hazardous Substances on, under, adjacent to or otherwise
affecting the Property or related to prior uses of the Property.
(c)    Purchaser Assumes Risks of Change in Laws. Purchaser further hereby
assumes the risk of changes in applicable laws and regulations relating to past,
present and future environmental, safety or health conditions on, or resulting
from the ownership or operation of, the Property, and the risk that adverse
physical characteristics and conditions, including without limitation the
presence of Hazardous Substances or other substances, may not be revealed by its
investigation.
(d)    Flood Hazard Zone. Purchaser acknowledges that if the Real Property is
located in an area which the Secretary of the Department of Housing and Urban
Development has found to have special flood hazards, then pursuant to the
National Flood Insurance Program, Purchaser will be required to purchase flood
insurance in order to obtain a loan secured by the Real Property from a
federally regulated financial institution or a loan insured or guaranteed by an
agency of the United State government. Seller shall have no responsibility to
determine whether the Real Property is located in an area which is subject to
the National Flood Insurance Program.
(e)    Survival. The provisions of this Section 5.6 shall survive either (i) the
Closing and shall not be deemed merged into the provisions of any Closing
Documents, or (ii) any termination of this Agreement.
(f)    No Third Party Releases. Notwithstanding anything to the contrary
provided in this Agreement, the provisions of this Section 5.6 shall not be
deemed to release Seller or the Seller Released Parties from any liability,
responsibility, penalties, fines, suits, demands, actions,


-20-

--------------------------------------------------------------------------------





losses, damages, expenses, causes of action, proceedings, judgments, executions,
costs of any kind or nature whatsoever by any parties, including Authorities,
other than Purchaser.
ARTICLE VI
    
TITLE AND SURVEY MATTERS
Section 6.1    Survey. Prior to the execution and delivery of this Agreement,
Seller has, at its own cost, delivered to Purchaser a copy of that certain
survey of the Real Property, dated April 4, 2016, prepared by Bock and Clark
Corporation (the “Updated Survey”). Seller shall have no obligation to obtain
any modification, update, or recertification of the Updated Survey. Any such
modification, update or recertification of the Updated Survey may be obtained by
Purchaser at its sole cost and expense.
Section 6.2    Title and Survey Review.
(e)    Prior to the execution and delivery hereof, Seller has caused the Title
Company to furnish or otherwise make available to Purchaser a preliminary title
commitment for the Real Property dated with an effective date of June 7, 2016
(the “PTR”) and copies of all underlying title documents described in the PTR.
Purchaser shall have until June 14, 2016 (the “Title Notice Date”) to provide
written notice (the “Title Notice”) to Seller and Title Company of any matters
shown on the PTR and/or the Updated Survey which are not satisfactory to
Purchaser. If Seller has not received such written notice from Purchaser by the
Title Notice Date, Purchaser shall be deemed to have unconditionally approved
the specific exceptions to title expressly provided in the PTR and all matters
revealed in the Updated Survey, subject to Seller’s obligations set forth in
Section 6.2(c) below and as otherwise expressly provided in this Agreement.
Except as expressly provided herein, Seller shall have no obligation whatsoever
to expend or agree to expend any funds, to undertake or agree to undertake any
obligations, or otherwise to cure or agree to cure any title objections. To the
extent Purchaser timely delivers a Title Notice, then Seller shall deliver, no
later than June 17, 2016, written notice to Purchaser and Title Company
identifying which disapproved items, if any, Seller shall be obligated to cure
by Closing (by either having the same removed as an exception in the applicable
PTR or by otherwise obtaining affirmative insurance over the same as part of the
final Title Policy, such affirmative insurance to be acceptable to Purchaser in
its sole and absolute discretion) (“Seller’s Response”). If Seller does not
deliver Seller’s Response prior to such date, Seller shall be deemed to have
elected to not remove or otherwise cure any exceptions disapproved by Purchaser.
If Seller elects, or is deemed to have elected, not to remove or otherwise cure
an exception disapproved in Purchaser’s Title Notice, Purchaser shall have until
the Contingency Date to (i) deliver a written notice terminating this Agreement
(“Termination Notice”) to Seller and Title Company terminating this Agreement as
set forth in Section 5.4 above, or (ii) waive any such objection to the PTR and
the Updated Survey (whereupon such objections shall be deemed Permitted
Exceptions for all purposes hereof). If Seller and Title Company have not
received Termination Notice from Purchaser by the Contingency Date, such failure
to deliver same shall be deemed Purchaser’s waiver of all objections to the PTR
and the Updated Surveys that Seller did not agree to cure by Closing, subject to
Seller’s obligations set forth in Section 6.2(c) below and as otherwise
expressly provided in this Agreement.


-21-

--------------------------------------------------------------------------------





(f)    Purchaser may, at or prior to Closing, notify Seller in writing (the “Gap
Notice”) of any objections to title (i) raised by the Title Company between the
Title Notice Date and the Closing, (ii) not disclosed in writing by the Title
Company to Purchaser by 3:00 p.m. Eastern Time on the second Business Day
preceding the Title Notice Date, and/or (iii) not disclosed in writing by Seller
to Purchaser and the Title Company by 3:00 p.m. Eastern Time on the second
Business Day preceding the Title Notice Date (“New Exceptions”); provided that
Purchaser must notify Seller of any objection to any such New Exception prior to
the date which is the earlier to occur of (x) three (3) Business Days after
receipt of an updated PTR revealing the existence of such New Exception and (y)
the Closing Date. If Purchaser fails to deliver to Seller a notice of objections
on or before such date, Purchaser will be deemed to have waived any objection to
the New Exceptions, and the New Exceptions will be included as Permitted
Exceptions. Seller will have two (2) days from the receipt of Purchaser’s notice
(and, if necessary, Seller may extend the Closing Date to provide for such two
(2) day period and for two (2) days following such period for Purchaser’s
response), within which time Seller may, but is under no obligation to, remove
same as an exception in the applicable PTR or otherwise obtain affirmative
insurance over same as part of the final Title Policy, such affirmative
insurance to be acceptable to Purchaser in its sole and absolute discretion. If,
within the two (2) day period, Seller does not remove such objectionable New
Exceptions in the applicable PTR or otherwise obtain affirmative insurance over
same as part of the final Title Policy (such affirmative insurance to be
acceptable to Purchaser in its sole and absolute discretion objectionable), then
Purchaser may terminate this Agreement upon delivering a Termination Notice to
Seller in accordance with Section 5.4 above no later than the date that is two
(2) Business Days following the expiration of the two (2) day cure period (and
Closing shall automatically be extended to permit such 2 Business Day Period to
run), in which case Purchaser shall be entitled to return of the Earnest Money
Deposit. If Purchaser fails to terminate this Agreement in the manner set forth
above, the New Exceptions (except those Seller has removed as an exception in
the applicable PTR or otherwise affirmatively insured over on terms acceptable
to Purchaser in its sole and absolute discretion) will be included as Permitted
Exceptions.
(g)    Notwithstanding any provision of this Agreement to the contrary
including, but not limited to Section 6.2 hereof, (A) at or prior to Closing,
Seller shall cause the removal of all exceptions to title to the Real Properties
and Improvements from each PTR and each related Title Policy relating to
monetary liens, security liens and interests, mechanic’s liens, judgment liens
and/or tax liens affecting the Property arising by, through or under Seller,
other than liens caused by Tenants or Purchaser or its agents or the lien for ad
valorem taxes and assessments for tax years not yet due and payable
(collectively, the “Must-Cure Matters”), (B) in no event shall any Must-Cure
Matter be deemed a Permitted Exception under this Agreement, and (C) if Seller
fails to satisfy its obligations under Section 6.2(c)(A) hereof with respect to
any Must-Cure Matter, then (i) Seller shall be in default under this Agreement,
and (ii) in lieu of pursuing specific performance or any other remedy against
Seller pursuant to the terms of Section 13.1 hereof, Purchaser shall have the
right on behalf of Seller to satisfy such obligations at Closing and all of
Purchaser’s actual out-of-pocket costs and expenses actually incurred in
connection with same shall be credited against the Purchase Price at Closing.
Section 6.3    Title Insurance. At the Closing, and as a condition thereto, the
Title Company shall issue to Purchaser an ALTA extended coverage Owner’s Policy
of Title Insurance


-22-

--------------------------------------------------------------------------------





(the “Title Policy”) with liability in the amount of the Purchase Price, showing
title to the Real Property vested in the Purchaser, with such endorsements as
Purchaser shall request and Title Company shall have agreed to issue same,
subject only to: (i) the pre-printed standard exceptions in such Title Policy
that are not customarily deleted at closings following the Title Company’s
receipt of all Schedule B-1 or Schedule C (as applicable) requirements contained
in the PTR, (ii) exceptions approved or deemed approved by Purchaser pursuant to
Section 6.2 above, (iii) the Tenant Leases, (iv) any taxes and assessments for
any year that are not yet due and payable as of the Closing, (v) [intentionally
deleted], (vi) a specific, itemized list of adverse matters shown on the Updated
Survey, or any updates thereto, that are approved or deemed approved by
Purchaser pursuant to Section 6.2 above or shown on the PTR, (vii) any matters
which are affirmatively insured over on terms acceptable to Purchaser in its
sole and absolute discretion, and (viii) any exceptions arising from Purchaser’s
actions (collectively, the “Permitted Exceptions”). In the event Purchaser
elects not to pay for any additional premium for the ALTA extended coverage
policy, then the Title Policy to be issued as of the Closing shall be a standard
ALTA Owner’s Policy of Title Insurance which shall include, among other things,
a general survey exception. It is understood that Purchaser may request a number
of endorsements to the Title Policy, but the issuance of any such endorsements
shall not be a condition to Closing. If (i) the Title Company (A) is unable or
unwilling to consummate Closing or to otherwise delete or revise any title
exception, issue any endorsement or commit to any specific coverage or
affirmative title insurance requested by Purchaser with respect to the Title
Policy or any title policy requested by Purchaser’s lender (such requested
insurance, the “Requested Insurance”), or (B) requires that Purchaser, Seller,
Purchaser’s lender or any other third party provide any affidavits, indemnities,
agreements, due diligence or other documentation in order for the Title Company
to consummate Closing or to otherwise provide the Requested Insurance, (ii)
Purchaser provides written evidence (which may be via electronic mail) to
Sellers of such inability or unwillingness of, or requirements by, the Title
Company to provide the Requested Insurance, and (iii) Purchaser provides written
evidence to Sellers that Fidelity National Title Insurance Company (“Fidelity”)
has committed to consummate Closing or to otherwise provide the Requested
Insurance without requiring the satisfaction of any requirements of Title
Company being contested by Purchaser, Purchaser shall have the right (the “Title
Company Option”) to transfer responsibility as the Title Company hereunder to
Fidelity by written notice to Seller. If Purchaser properly exercises the Title
Company Option, (w) Title Company, Seller and Purchaser shall cause the Earnest
Money Deposit to be transferred to Fidelity, (x) Fidelity shall execute a
revised Title Company Joinder page to this Agreement upon receipt of the Earnest
Money Deposit, (y) the Closing Extension Conditions shall be modified to remove
the condition precedent described in Section 10.8(b), and (z) Seller shall not
be required to modify the form of Owner Affidavit attached hereto as Exhibit K
except to change the name of the Title Company to Fidelity.
ARTICLE VII
    
INTERIM OPERATING COVENANTS AND ESTOPPELS
Section 7.1    Interim Operating Covenants. Seller covenants to Purchaser that
Seller will:
(h)    Operations. From the Effective Date until Closing, continue to operate,
manage and maintain the Real Property and Improvements in the ordinary course of
Seller’s business


-23-

--------------------------------------------------------------------------------





and substantially in accordance with Seller’s present practice, subject to
ordinary wear and tear and Article IX of this Agreement.
(i)    Maintain Insurance. From the Effective Date until Closing, maintain fire
and extended coverage insurance on the Improvements which is at least equivalent
in all material respects to Seller’s insurance policies covering the
Improvements as of the Effective Date.
(j)    Personal Property. From the Effective Date until Closing, not transfer or
remove any Personal Property from the Improvements except for the purpose of
repair or replacement thereof, and provided that such removed Personal Property
shall be repaired or replaced prior to Closing. Any items of Personal Property
replaced after the Effective Date will be installed prior to Closing and will be
of substantially similar quality of the item of Personal Property being
replaced.
(k)    Leases. From the Effective Date until the expiration of the Property
Approval Period, not enter into any new lease or any amendments, expansions or
renewals of Tenant Leases, or terminate any Tenant Lease, without the prior
written consent of Purchaser, which consent will not be unreasonably withheld,
delayed or conditioned. From the expiration of the Property Approval Period
until the Closing, not enter into any new lease or any amendments, expansions or
renewals of Tenant Leases, or terminate any Tenant Lease, without the prior
written consent of Purchaser, which consent may be withheld in Purchaser’s sole
discretion. Notwithstanding anything to the contrary provided in this Section
7.1(d), (i) nothing herein shall be deemed to require Purchaser’s consent to any
expansion or renewal which Seller, as landlord, is required to honor pursuant to
any Tenant Lease in existence as of the Effective Date, and (ii) except as
provided in item (i) in this Section 7.1(d), from the Effective Date through
Closing, Seller shall not, without first obtaining the prior written consent of
Purchaser which may be withheld in Purchaser’s sole discretion, enter into any
new lease or any amendments, expansions or renewals of Tenant Leases that will
require Purchaser, as landlord, following Closing to pay or be subject to any
Leasing Costs.
(l)    Service Contracts. From the Effective Date until Closing, not enter into,
or renew the term of, any service contract, other than in the ordinary course of
business, unless such service contract is terminable on thirty (30) days (or
less) prior notice without penalty, fee or premium or unless Purchaser consents
thereto in writing, which consent will not be unreasonably withheld, delayed or
conditioned; provided, however, that Purchaser may withhold such consent in
Purchaser’s sole discretion following the expiration of the Property Approval
Period.
(m)    Notices. To the extent received by Seller, from the Effective Date until
Closing, promptly deliver to Purchaser copies of written default notices,
notices of lawsuits and notices of violations affecting the Property.
(n)    Encumbrances. Without Purchaser’s prior written approval in its sole
discretion, not voluntarily subject the Property to any additional liens,
encumbrances, covenants or easements, unless released prior to Closing.
Notwithstanding the foregoing, Purchaser acknowledges that Seller intends to
sell an outparcel adjacent to the Property (“Outparcel 3”) to HT NC Fuel, LLC
(“Outparcel Purchaser”) prior to Closing. In connection with such sale, Seller
will enter into (A) the development agreement in the form attached hereto as
Exhibit L (the


-24-

--------------------------------------------------------------------------------





“Development Agreement”) with Outparcel Purchaser which will affect the Property
which includes a site plan as an exhibit thereto and (B) the use restriction in
the form attached hereto as Exhibit M (the “Use Restriction”) which will
encumber Outparcel 3 (which Use Restriction shall be effected by inclusion in
the deed to Outparcel Purchaser) and which includes language confirming of
record the rights of the owners, occupants and licensees of the Property to
continue to utilize the seven (7) parking spaces crosshatched on the site plan
attached thereto following the conveyance of Outparcel 3. If Seller or the
Outparcel Purchaser desires to change the Development Agreement or the Use
Restriction, Seller shall notify Purchaser with respect to such proposed change,
and Purchaser shall have the right to approve such change in Purchaser’s sole
discretion. Subject to the preceding sentence, Purchaser hereby acknowledges
that execution of the Development Agreement and placement of the Use Restriction
are expressly authorized hereunder, and neither the Development Agreement nor
the Use Restriction shall be considered a New Exception under Section 6.2(b).
Furthermore, in the event Seller is asked to provide any approvals required
under the Development Agreement or the Use Restriction prior to Closing, Seller
shall notify Purchaser and provide any applicable plans or documents to
Purchaser for Purchaser’s review promptly upon receipt of same and Purchaser
shall have the right to direct Seller’s response to such request(s). Purchaser
hereby agrees to timely respond to any such request such that Seller is not
deemed to grant such requested approval under the Development Agreement or the
Use Restriction.
Whenever in this Section 7.1, Seller is required to obtain Purchaser’s approval
with respect to any transaction described therein, Purchaser shall, within five
(5) Business Days after receipt of Seller’s request therefor, notify Seller of
its approval or disapproval of same and, if Purchaser fails to notify Seller of
its approval within said five (5) Business Day period, Purchaser shall be deemed
to have approved same.
Section 7.2    Tenant Lease Estoppels; SNDAs and Other Estoppels.
(a)    It will be a condition to Purchaser’s obligation to consummate Closing
that Seller obtains and delivers to Purchaser executed Acceptable Estoppel
Certificates from (i) each of the major tenants leasing space in the
Improvements listed on Exhibit C-1 (“Major Tenants”), which Major Tenants
include all Tenants leasing over 20,000 rentable square feet at the Improvements
located on such Real Property, and (ii) from Tenants (exclusive of any and all
Major Tenants) collectively leasing at least seventy five percent (75%) in the
aggregate of the rentable square feet located on each Real Property, exclusive
of the rentable square feet leased by Major Tenants. “Acceptable Estoppel
Certificates” are estoppel certificates in substantially the form of the
estoppel certificate attached hereto as Exhibit C-2, which shall not contain any
material modifications or inconsistencies with respect to the rent roll and the
Tenant Leases and which shall not disclose any alleged default or unfulfilled
material obligation on the part of the landlord not previously disclosed in
writing to Purchaser in this Agreement; provided that an estoppel certificate
executed by a Tenant either: (x) in the form prescribed by its Tenant Lease (y)
with respect to a regional or national Tenant, in the standard form generally
used by such Tenant, or (z) in the form attached hereto as Exhibit C-2 but for
which Section 12 or Section 13 thereof shall have been deleted, shall each
constitute an Acceptable Estoppel Certificate if it is otherwise consistent with
this Section 7.2 and the factual information contained in the estoppels
distributed to such Tenants pursuant to the provisions of this Section 7.2.
Notwithstanding anything contained herein to the


-25-

--------------------------------------------------------------------------------





contrary, in no event shall Seller’s failure to obtain the required number of
Acceptable Estoppel Certificates in accordance with the provisions of this
Section 7.2 constitute a default by Seller under this Agreement. Purchaser’s
sole and exclusive remedy for a failure of the condition to obtain the required
number of Acceptable Estoppel Certificates shall be to terminate this Agreement
and receive a refund of the Earnest Money Deposit. Prior to delivery of the
forms of estoppel certificates to the Tenants, including but not limited to, the
Major Tenants, Seller will deliver to Purchaser for each Tenant completed forms
of estoppel certificates, in the form attached hereto as Exhibit C-2 or such
forms as required by the applicable Major Tenant Tenant Lease and containing the
information contemplated thereby. Within three (3) Business Days following
Purchaser’s receipt thereof, Purchaser will send to Seller notice either (A)
approving such forms as completed by Seller or (B) setting forth in detail all
changes to such forms which Purchaser reasonably believes to be appropriate to
make the completed forms of estoppel certificates accurate and complete. Seller
will make such changes to the extent Seller agrees such changes are appropriate,
except that Seller will not be obligated to make any changes which request more
expansive information than is contemplated by Exhibit C-2 or the form required
by the applicable Major Tenant Tenant Lease. Purchaser’s failure to respond
within such three (3) Business Day period shall be deemed approval of such
estoppel certificate.
(b)    [Intentionally Deleted].
(c)    Seller shall deliver to Tenants, Subordination, Non-Disturbance and
Attornment Agreements (“SNDAs”) as may be required by Purchaser’s lender(s);
provided however, nothing contained in this Agreement shall obligate Seller to
obtain any SNDAs, and delivery of any SNDAs shall not be a condition to
Purchaser’s obligation to close on the purchase of the Property pursuant to the
terms of this Agreement.
(d)    Seller shall request an estoppel certificate from all applicable parties
under the Declarations of Covenants and Restrictions (or other similar
instruments) affecting the Property which have been requested by Purchaser prior
to the Effective Date confirming that the Seller and the Property are in
compliance with the terms of such Declarations of Covenants and Restrictions and
that all sums, if any, payable with respect to the Property under such
Declarations have been paid in full; provided however, nothing contained in this
Agreement shall obligate Seller to obtain any such estoppel certificates, and
delivery of any such estoppel certificates shall not be a condition to
Purchaser’s obligation to close on the purchase of the Property pursuant to the
terms of this Agreement.
Section 7.3    OFAC. Pursuant to United States Presidential Executive Order
13224 (“Executive Order”), Seller is required to ensure that it does not
transact business with persons or entities determined to have committed, or to
pose a risk of committing or supporting, terrorist acts and those persons (i)
described in Section 1 of the Executive Order or (ii) listed in the
“Alphabetical Listing of Blocked Persons, Specially Designated Nationals,
Specially Designated Terrorists, Specially Designated Global Terrorists, Foreign
Terrorist Organizations, and Specially Designated Narcotics Traffickers”
published by the United States Office of Foreign Assets Control (“OFAC”), 31
C.F.R. Chapter V, Appendix A, as in effect from time to time (as to (i) and
(ii), a “Blocked Person”). If Seller learns that Purchaser is, becomes, or
appears to be a Blocked Person, Seller


-26-

--------------------------------------------------------------------------------





may delay the sale contemplated by this Agreement pending its conclusion of its
investigation into the matter of Purchaser’s status as a Blocked Person. If
Seller determines that Purchaser is or becomes a Blocked Person, Seller shall
have the right to immediately terminate this Agreement and take all other
actions necessary, or in the opinion of Seller, appropriate to comply with
applicable law and Purchaser shall receive a return of the Earnest Money
Deposit. The provisions of this Section 7.3 will survive termination of this
Agreement.
ARTICLE VIII
    
REPRESENTATIONS AND WARRANTIES
Section 8.1    Seller’s Representations and Warranties. Except as otherwise
expressly provided in any closing document delivered by Seller at Closing and in
Section 11.1 of this Agreement, the following constitute the sole
representations and warranties of Seller with respect to the purchase and sale
of the Property contemplated hereby. Subject to the limitations set forth in
Article XVI of this Agreement, Seller represents and warrants to Purchaser the
following as of the Effective Date:
(a)    Status. Seller is a limited liability company duly organized and validly
existing under the laws of the State of Delaware, and is qualified to transact
business within the State of North Carolina.
(b)    Authority; Enforceability. The execution and delivery of this Agreement
and the performance by Seller of its obligations hereunder have been or will be
duly authorized by all necessary action on the part of Seller, and this
Agreement constitutes the legal, valid and binding obligation of Seller,
enforceable against Seller in accordance with its terms, subject to equitable
principles and principles governing creditors’ rights generally.
(c)    Non-Contravention. The execution and delivery of this Agreement by Seller
and the performance by Seller of Seller’s obligations under this Agreement will
not violate any judgment, order, injunction, decree, regulation or ruling of any
court or Authority or conflict with, result in a breach of, or constitute a
default under the organizational documents of Seller, any note or other evidence
of indebtedness, any mortgage, deed of trust or indenture (except for such
approvals needed from the current mortgage lender in order to secure the release
of the lien on the Property as part of Closing), or any lease or other material
agreement or instrument to which Seller is a party or by which it is bound.
(d)    Suits and Proceedings, No Violation Notices. Except as listed in
Exhibit E, there are no legal actions, suits or similar proceedings pending and
served, or to Seller’s Knowledge, threatened (in writing) against the Property,
relating to the Property, or Seller’s ownership or operation of the Property,
including without limitation, condemnation, takings by an Authority or similar
proceedings (collectively, “Suits and Proceedings”), which Suits and Proceedings
individually or in the aggregate would have an adverse effect on the Property;
provided, however, that, to Seller’s Knowledge, Exhibit E is a true, complete
and correct list of all Suits and Proceedings.


-27-

--------------------------------------------------------------------------------





Further, Seller has received no written notice from any Authority alleging that
the Property is in violation of applicable laws, ordinances or regulations which
remain uncured.
(e)    No Bankruptcy. Seller has not made a general assignment for the benefit
of creditors, filed any voluntary petition in bankruptcy, admitted in writing
its inability to pay its debts as they come due, or made an offer of settlement,
extension or composition to its creditors generally and Seller has received no
written notice of and has no knowledge of (i) the filing of any involuntary
petition by Seller’s creditors, (ii) the appointment of a receiver to take
possession of all, or substantially all, of Seller’s assets, or (iii) the
attachment or other judicial seizure of all, or substantially all, of Seller’s
assets.
(f)    Non-Foreign Entity. Seller is not a “foreign person” or “foreign
corporation” as those terms are defined in the Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder.
(g)    Tenant Leases and Tenants. As of the Effective Date, the list of Tenants
set forth on Exhibit F attached hereto constitutes all of the Tenants under
Tenant Leases affecting the Real Property and Improvements that were entered
into by Seller and, to Seller’s Knowledge, all of the Tenants under Tenant
Leases affecting the Real Property and Improvements that were entered into prior
to Seller’s acquisition of the Property. As of the Effective Date, there are no
written leases or occupancy agreements affecting the Real Property and
Improvements executed by Seller or, to Seller’s Knowledge, by which Seller is
bound other than the Tenant Leases listed on Exhibit F. The copies of the Tenant
Leases executed by Seller and the guaranties accompanying such Tenant Leases
that have been provided or made available to Purchaser are true, correct and
complete, and to Seller’s Knowledge the copies of the other Tenant Leases and
accompanying guaranties that have been provided or made available to Purchaser
are true, correct and complete in all material respects. Except as disclosed on
Exhibits F-1 through F-3, Seller has not received written notice of any
termination or uncured default by any party under any Tenant Lease., and Seller
has not given written notice of any default to any Tenant under any Tenant Lease
that remains outstanding as of the Effective Date.
(h)    Service Contracts; Commission Agreements. The Documents made available to
Purchaser pursuant to Section 5.2(a) hereof include copies of all Service
Contracts listed on Exhibit B under which Seller is currently paying for
services rendered in connection with the Property, including all of the
commission agreements listed on Exhibit D, except for the property management
agreement with Seller’s property manager (the “Management Agreement”). As of the
Effective Date, Exhibit B is a true and correct list of all Service Contracts in
effect and Seller has delivered or made available to Purchaser for review, true
and complete copies of all Service Contracts, as set forth on Exhibit B. As of
the Effective Date, Exhibit D is a true and correct list of the commission
agreements in effect as of the date hereof and Seller has delivered or made
available to Purchaser for review, true and complete copies of all commission
agreements set forth on Exhibit D, except for the Management Agreement. Except
as disclosed on Exhibit B, Seller has not received written notice of any
termination or uncured default by any party under any Service Contract.


-28-

--------------------------------------------------------------------------------





(i)    Leasing Costs. Except as set forth on Exhibit G attached hereto, there
are no unpaid Leasing Costs currently due and payable with respect to any Tenant
Leases that are in effect as of the Closing Date.
(j)    Available Environmental Reports; Violations. To Seller’s Knowledge,
(i) Seller has provided or made available to Purchaser all third-party reports
in the possession of Seller that pertain to the analysis of Hazardous Substances
at the Property owned by Seller, (ii) Seller has not received any written notice
from any Authority or employee or agent thereof whereby such Authority or
employee or agent has determined, or threatens to determine, that there is a
presence, release or threat of release or placement on, in or from the Property
of any Hazardous Substance, and (iii) the Property is not in violation of any
Environmental Laws.
(k)    Employee Matters. Seller has no employees at the Property.
(k)    Prohibited Persons. Neither Seller, nor any Affiliate of Seller nor any
Person that directly or indirectly owns 10% or more of the outstanding equity in
Seller (each, a “Seller Person”), is, or has been determined by the U.S.
Secretary of the Treasury to be acting on behalf of, a Blocked Person, or has
otherwise been designated as a Person (i) with whom an entity organized under
the laws of the United States is prohibited from entering into transactions or
(ii) from whom such an entity is prohibited from receiving money or other
property or interests in property, pursuant to the Executive Order or otherwise.
In addition, no Seller Person is located in, or operating from, a country
subject to U.S. economic sanctions administered by OFAC.
(l)    Guarantor. Upon the consummation of Closing, Guarantor (as defined
below), shall have received adequate consideration for Guarantor’s execution and
delivery of the Guaranty (as defined below).
(m)    No Title Defaults. To Seller’s Knowledge, neither Seller nor any party to
the following instruments of record is in default under such instruments, and no
event has occurred which, with the giving of notice or passage of time, or both,
could result in such default: (i) Declaration of Easements, Covenants,
Conditions and Restrictions for Heritage Lakes Shopping Center as recorded in
Book 11552, Page(s) 579, Wake County Register of Deeds, as affected by Amendment
to Declaration of Easements, Covenants, Conditions and Restrictions for Heritage
Lakes Shopping Center recorded in Book 14702, Page 122, aforesaid Records, as
affected by Corrective Affidavit recorded in Book 14894, Page 1349, aforesaid
Records, and as affected by Assignment and Assumption of Developer's Rights
recorded in Book 14702, Page 132, aforesaid Records; and (ii) Easement and
Restrictions Agreement by and between WRI HR Heritage Station LLC and McDonald’s
Real Estate Company as recorded in Book 14702, Page(s) 142 of the Wake County
Registry.
Section 8.2    Purchaser’s Representations and Warranties. Purchaser represents
and warrants to Seller the following:
(a)    Status. Purchaser is a limited liability company duly organized and
validly existing under the laws of the State of Maryland.


-29-

--------------------------------------------------------------------------------





(b)    Authority; Enforceability. The execution and delivery of this Agreement
and the performance of Purchaser’s obligations hereunder have been or will be
duly authorized by all necessary action on the part of Purchaser and its
constituent owners and/or beneficiaries and this Agreement constitutes the
legal, valid and binding obligation of Purchaser, enforceable against Purchaser
in accordance with its terms, subject to equitable principles and principles
governing creditors’ rights generally.
(c)    Non-Contravention. The execution and delivery of this Agreement by
Purchaser and the consummation by Purchaser of the transactions contemplated
hereby will not violate any judgment, order, injunction, decree, regulation or
ruling of any court or Authority or conflict with, result in a breach of, or
constitute a default under the organizational documents of Purchaser, any note
or other evidence of indebtedness, any mortgage, deed of trust or indenture, or
any lease or other material agreement or instrument to which Purchaser is a
party or by which it is bound.
(d)    Consents. No consent, waiver, approval or authorization is required from
any person or entity (that has not already been obtained) in connection with the
execution and delivery of this Agreement by Purchaser or the performance by
Purchaser of the transactions contemplated hereby.
(e)    Prohibited Persons. Neither Purchaser, nor any Affiliate of Purchaser nor
any Person that directly or indirectly owns 10% or more the outstanding equity
in Purchaser (collectively, the “Purchaser Persons”), is, or has been determined
by the U.S. Secretary of the Treasury to be acting on behalf of, a Blocked
Person, or has otherwise been designated as a Person (i) with whom an entity
organized under the laws of the United States is prohibited from entering into
transactions or (ii) from whom such an entity is prohibited from receiving money
or other property or interests in property, pursuant to the Executive Order or
otherwise. In addition, no Purchaser Person is located in, or operating from, a
country subject to U.S. economic sanctions administered by OFAC.
(f)    ERISA. Purchaser is not an “employee benefit plan,” as defined in
Section 3(3) of ERISA. None of the transactions contemplated herein (including
those transactions occurring after the Closing) shall constitute a “prohibited
transaction” within the meaning of Section 4975(c) of the Code or Section 406 of
ERISA, which transaction is not exempt under Section 4975(d) of the Code or
Section 408 of ERISA.
ARTICLE IX
    
CONDEMNATION AND CASUALTY
Section 9.1    Significant Casualty. If, prior to or on the Closing Date, all or
any portion of the Real Property and the Improvements is destroyed or damaged by
fire or other casualty, Seller will promptly notify Purchaser of such casualty.
Purchaser will have the option, in the event that (i) all or any Significant
Portion of the Real Property and the Improvements is so destroyed or damaged,
(ii) any Major Tenant is permitted to terminate its Tenant Lease as a result of
such casualty, or (iii) any portion of the Real Property and/or Improvements
fails to comply with applicable zoning


-30-

--------------------------------------------------------------------------------





laws, rules and regulations as a result of such casualty, which non-compliance
is not susceptible to being fully cured by the restoration of the affected Real
Property and/or Improvements to the condition of same as existed immediately
prior to the occurrence of the casualty, to terminate this Agreement upon notice
to Seller given not later than fifteen (15) days after receipt of Seller’s
notice. If this Agreement is terminated, the Earnest Money Deposit will be
returned to Purchaser upon Purchaser’s compliance with Section 4.6 and
thereafter neither Seller nor Purchaser will have any further rights or
obligations to the other hereunder except with respect to the Termination
Surviving Obligations. If Purchaser does not elect to terminate this Agreement,
Seller will not be obligated to repair such damage or destruction, but (a)
Seller will assign and turn over to Purchaser all of the insurance proceeds net
of reasonable collection costs (or, if such have not been awarded, all of its
right, title and interest therein) payable with respect to such fire or other
casualty (excluding any proceeds of insurance that are payable on account of any
business interruption, rental insurance or similar coverage intended to
compensate Seller for loss of rental or other income from the Property
attributable to periods prior to the Closing), and (b) the parties will proceed
to Closing pursuant to the terms hereof without abatement of the Purchase Price,
except that Purchaser will receive a credit against cash due at Closing for the
amount to repair any uninsured portion of the casualty plus the amount of the
deductible on such insurance policy less any amounts expended by Seller to
collect any such insurance proceeds or to make such repairs or to remedy any
unsafe conditions at the Property, other than repairs which are the
responsibility of Tenants under Tenant Leases as mutually agreed upon by
Purchaser and Seller, all parties agreeing to act reasonably.
Section 9.2    Casualty of Less Than a Significant Portion. If less than a
Significant Portion of the Real Property and the Improvements are damaged as
aforesaid or Purchaser does not otherwise have the right to terminate this
Agreement pursuant to the terms of Section 9.1 above following casualty,
Purchaser shall not have the right to terminate this Agreement and Seller will
not be obligated to repair such damage or destruction, but (a) Seller will
assign and turn over to Purchaser all of the insurance proceeds net of
reasonable collection costs (or, if such have not been awarded, all of its
right, title and interest therein) payable with respect to such fire or other
casualty (excluding any proceeds of insurance that are payable on account of any
business interruption, rental insurance or similar coverage intended to
compensate Seller for loss of rental or other income from the Property
attributable to periods prior to the Closing), and (b) the parties will proceed
to Closing pursuant to the terms hereof without abatement of the Purchase Price,
except that Purchaser will receive a credit against cash due at Closing for the
amount to repair any uninsured portion of the casualty plus the amount of the
deductible on such insurance policy less any amounts expended by Seller to
collect any such insurance proceeds or to make such repairs or to remedy any
unsafe conditions at the Property, other than repairs which are the
responsibility of Tenants under Tenant Leases as mutually agreed upon by
Purchaser and Seller, both parties agreeing to act reasonably.
Section 9.3    Condemnation of Property. In the event of condemnation or sale in
lieu of condemnation (i) of all or any Significant Portion of any of the Real
Properties and any of the Improvements, (ii) that materially and adversely
affects existing points of vehicular access to and/or from any portion of the
Real Property and/or Improvements to a public or private street or other
roadway, (iii) that permits any Major Tenant to terminate its Tenant Lease as a
result of such casualty, or (iv) other than a temporary taking, that causes any
portion of the Real Property and/or Improvements to fail to comply with
applicable zoning laws, rules and regulations, or if Seller shall


-31-

--------------------------------------------------------------------------------





receive an official notice from any governmental authority having eminent domain
power over any of the Real Properties and the Improvements thereon of its
intention to take, by eminent domain proceeding, all or any portion of any of
the Real Properties and any of the Improvements and such taking would result in
any one or more of items (i) through (iv) above, prior to the Closing, Purchaser
will have the option, by providing Seller written notice within fifteen (15)
days after receipt of Seller’s notice of such condemnation or sale, of
terminating Purchaser’s obligations under this Agreement or electing to have
this Agreement remain in full force and effect. In the event Purchaser does not
terminate this Agreement pursuant to the preceding sentence or Purchaser does
not have the right to terminate this Agreement pursuant to this Section 9.3, the
Seller will assign to Purchaser any and all claims for the proceeds of such
condemnation or sale to the extent the same are applicable to the Property and
the Improvements, and Purchaser will take title to the Property with the
assignment of such proceeds and subject to such condemnation and without
reduction of the Purchase Price. Should Purchaser elect to terminate Purchaser’s
obligations under this Agreement under the provisions of this Section 9.3, the
Earnest Money Deposit will be returned to Purchaser upon Purchaser’s compliance
with Section 4.6 and neither Seller nor Purchaser will have any further
obligation under this Agreement except for the Termination Surviving
Obligations. Notwithstanding anything to the contrary herein, if any eminent
domain or condemnation proceeding is instituted (or notice of same is given)
solely for the taking of any subsurface rights for utility easements or for any
right-of-way easement (in lieu of fee simple title), and the surface may, after
such taking, be used in substantially the same manner as though such rights have
not been taken, Purchaser will not be entitled to terminate this Agreement as to
any part of the applicable Property, but any award resulting therefrom will be
assigned to Purchaser at Closing and will be the exclusive property of Purchaser
upon Closing.
ARTICLE X
    
CLOSING
Section 10.1    Closing. The Closing of the sale of the Property by Seller to
Purchaser will occur on the Closing Date, TIME BEING OF THE ESSENCE, through the
escrow established with the Title Company. Each of Seller and Purchaser shall
have the right to extend the Closing Date one time to a date no later than
September 7, 2016, only in the event that any of the Closing Extension
Conditions remain unsatisfied (and otherwise not waived in writing by Purchaser)
as of the initial Closing Date. At Closing, the events set forth in this Article
X will occur, it being understood that the performance or tender of performance
of all matters set forth in this Article X are mutually concurrent conditions
which may be waived by the party for whose benefit they are intended.
Section 10.2    Purchaser’s Closing Obligations. On or before the Deposit Time,
Purchaser, at its sole cost and expense, will deliver the following items in
escrow with the Title Company pursuant to Section 4.4, for delivery to Seller at
Closing as provided herein:
(a)    The Purchase Price, after all adjustments are made at the Closing as
herein provided, by Federal Reserve wire transfer of immediately available
funds, in accordance with the timing and other requirements of Section 3.3;


-32-

--------------------------------------------------------------------------------





(b)    Four (4) counterparts of the General Conveyance, duly executed by
Purchaser;
(c)    One (1) counterpart of the form of Tenant Notice Letters, duly executed
by Purchaser;
(d)    Evidence reasonably satisfactory to the Title Company that the person
executing any financing documents on behalf of Purchaser has full right, power,
and authority to do so; provided, however, that, notwithstanding anything to the
contrary provided in this Agreement, no such evidence shall be made available or
otherwise provided to Seller;
(e)    Such other documents as may be reasonably necessary or appropriate to
effect the consummation of the transactions which are the subject of this
Agreement, including, without limitation, the “Closing Statement” as that term
is defined in Section 10.4 below, duly executed and delivered (provided the same
do not increase in any material respect the costs to, or liability or
obligations of, Purchaser in a manner not otherwise provided for herein); and
(f)    Such other transfer and tax forms, if any, as may be required by state
and local Authorities as part of the transfer of the Property.
Section 10.3    Seller’s Closing Obligations. Seller, at its sole cost and
expense, will deliver for the Property (i) the following items (a), (b), (c),
(d), (e), (f), (j), (k), (l), (m), (n) and (o) in escrow with the Title Company
pursuant to Section 4.4 on or before the Deposit Time, and (ii) upon receipt of
the Purchase Price, Seller shall deliver items (g), (h) and (i) to Purchaser at
the Property:
(a)    A special warranty deed substantially in the form attached hereto as
Exhibit I, duly executed and acknowledged by Seller conveying to Purchaser the
Real Property and the Improvements (the “Deed”), which Deed shall be delivered
to Purchaser by the Title Company agreeing to cause same to be recorded in the
Official Records; additionally, if the legal description of any Real Property
drawn from the final versions of the Updated Survey differs from the description
set forth in Exhibit A attached hereto, Seller shall, in addition to the Deed,
deliver to Purchaser at Closing a non-warranty deed using the description of the
Real Property from the final version of the Updated Survey to be recorded
immediately following the recordation of the Deed;
(b)    Four (4) counterparts of the general conveyance substantially in the form
attached hereto as Exhibit H (the “General Conveyance”) duly executed by Seller;
(c)    Four (4) counterparts of the form of Tenant Notice Letters, duly executed
by Seller;
(d)    Evidence reasonably satisfactory to Title Company (to enable the Title
Company to issue the Title Policy without except for matters related to the lack
of authority of Seller to convey the Property) that the person executing the
Closing Documents on behalf of Seller has full right, power and authority to do
so, and evidence that Seller is duly organized and authorized to execute this
Agreement and all other documents required to be executed by Seller hereunder;


-33-

--------------------------------------------------------------------------------





(e)    A certificate in the form attached hereto as Exhibit J (“Certificate as
to Foreign Status”) from Seller certifying that Seller is not a “foreign person”
as defined in Section 1445 of the Internal Revenue Code of 1986, as amended;
(f)    The Tenant Deposits, at Seller’s option, either (i) in the form of a
cashier’s check issued by a bank reasonably acceptable to Purchaser, or (ii) as
part of an adjustment to the Purchase Price. With respect to those Tenant Leases
for which Seller or its lender are holding letters of credit as security
deposits, there shall not be any credit to, or adjustment in, the Purchase
Price, and Seller shall deliver such original letters of credit to Purchaser at
Closing, together with all necessary transfer documentation, so that Purchaser
and the applicable Tenants can arrange to have the letters of credit reissued in
favor of, or endorsed to, Purchaser. Seller agrees to cooperate with Purchaser
post-Closing in connection with the reissuance or endorsement of any letters of
credit and act at the reasonable discretion of Purchaser with respect thereto,
until the letters of credit are re-issued or endorsed to Purchaser, provided
Purchaser shall pay all transfer and/or other fees relating to such transfers of
letters of credit;
(g)    The Personal Property;
(h)    All original Licenses and Permits, Service Contracts and Tenant Leases in
Seller’s possession and control;
(i)    All keys to the Improvements which are in Seller’s possession;
(j)    An Owner Affidavit in the form attached hereto as Exhibit K duly executed
by Seller;
(k)    Such other documents as may be reasonably necessary or appropriate to
effect the consummation of the transactions which are the subject of this
Agreement, including, without limitation, the Closing Statement duly executed
and delivered (provided the same do not increase in any material respect the
costs to, or liability or obligations of, Seller in a manner not otherwise
provided for herein);
(l)    Such other transfer and tax forms, if any, as may be required by state
and local Authorities as part of the transfer of the Property.
(m)    Evidence reasonably acceptable to Purchaser that Seller has duly
terminated all management agreements relating to the Real Property, Improvements
and/or Personal Property prior to or at Closing;
(n)    The executed Guaranty; and
(o)    An Assignment and Assumption of Developer’s Rights with respect to item
14 of Schedule B, Section II of the PTR.
Section 10.4    Prorations.


-34-

--------------------------------------------------------------------------------





(e)    Seller and Purchaser agree to adjust, as of 11:59 p.m. on the day
immediately preceding the Closing Date (the “Closing Time”), the following
(collectively, the “Proration Items”) real estate and personal property taxes
and assessments for the year in which Closing occurs, utility bills (except as
hereinafter provided), collected Rentals (subject to the terms of (b) below),
expenses under the Permitted Exceptions, and expenses under Service Contracts
assumed by Purchaser at Closing payable by the owner of the Property (on the
basis of a 365 day year, actual days elapsed). Seller will be charged and
credited for the amounts of all of the Proration Items relating to the period up
to and including the Closing Time, and Purchaser will be charged and credited
for all of the Proration Items relating to the period after the Closing Time.
Such preliminary estimated Closing prorations shall be set forth on a
preliminary closing statement to be prepared by Seller and submitted to
Purchaser for Purchaser’s approval (which approval shall not be unreasonably
withheld) two (2) Business Days prior to the Closing Date (the “Closing
Statement”). The Closing Statement, once agreed upon, shall be signed by
Purchaser and Seller and delivered to the Title Company for purposes of making
the preliminary proration adjustment at Closing subject to the final cash
settlement provided for below. The preliminary proration shall be paid at
Closing by Purchaser to Seller (if the preliminary prorations result in a net
credit to Seller) or by Seller to Purchaser (if the preliminary prorations
result in a net credit to Purchaser) by increasing or reducing the cash to be
delivered by Purchaser in payment of the Purchase Price at the Closing. If the
actual amounts of the Proration Items are not known as of the Closing Time, the
prorations will be made at Closing on the basis of the best evidence then
available; thereafter, when actual figures are received, re-prorations will be
made on the basis of the actual figures, and a final cash settlement will be
made between Seller and Purchaser. No prorations will be made in relation to
insurance premiums (except to the extent covered by the proration of Operating
Expense Recoveries), and Seller’s insurance policies will not be assigned to
Purchaser. Final readings and final billings for utilities will be made if
possible as of the Closing Time, in which event no proration will be made at the
Closing with respect to utility bills (except to the extent covered by the
proration of Operating Expense Recoveries). Seller will be entitled to all
deposits presently in effect with the utility providers, and Purchaser will be
obligated to make its own arrangements for deposits with the utility providers.
Seller shall cooperate in good faith with Purchaser to facilitate the transfer
of all utilities to Purchaser at and/or immediately following the Closing. A
final reconciliation of Proration Items shall be made by Purchaser and Seller on
or before November 30, 2016 (herein, the “Final Proration Date”). The provisions
of this Section 10.4 will survive the Closing until the Final Proration Date has
occurred, and in the event any items subject to proration hereunder are
discovered prior to the Final Proration Date, the same shall be promptly
prorated by the parties in accordance with the terms of this Section 10.4.
Notwithstanding anything to the contrary provided in this Agreement including,
but not limited to, this Section 10.4(a), Seller and Purchaser hereby agree to
use the following, estimated 2016 real estate taxes and assessments for purposes
of the proration of same at Closing: $110,000.00.
(f)    Purchaser will receive a credit on the Closing Statement for the prorated
amount (as of the Closing Time) of all Rentals previously paid to and collected
by Seller and attributable to any period following the Closing Time. After the
Closing, Seller will cause to be paid or turned over to Purchaser all Rentals,
if any, received by Seller after Closing and properly attributable to any period
following the Closing Time. “Rentals” includes fixed monthly rentals, parking
rentals and charges, additional rentals, percentage rentals, escalation rentals
(which include


-35-

--------------------------------------------------------------------------------





such Tenant’s proportionate share of building operation and maintenance costs
and expenses as provided for under the applicable Tenant Lease, to the extent
the same exceeds any expense stop specified in such Tenant Lease), retroactive
rentals, administrative charges, utility charges, tenant or real property
association dues, storage rentals, special event proceeds, temporary rents,
telephone receipts, locker rentals, vending machine receipts and other sums and
charges payable to the landlord under the Tenant Lease or from other occupants
or users of the Property, excluding specific tenant billings which are governed
by Section 10.4(d). Rentals are “Delinquent” if they were due prior to the
Closing Time and payment thereof has not been made on or before the Closing
Time. Delinquent Rentals will not be prorated. For a period of three (3) months
after Closing, Purchaser agrees to use good faith collection procedures with
respect to the collection of any Delinquent Rentals, but Purchaser will have no
liability for the failure to collect any such amounts and will not be required
to incur legal fees or other out of pocket expenses, conduct lock-outs or take
any other legal action to enforce collection of any such amounts owed to Seller
by Tenants of the Property. Purchaser shall have the exclusive right to collect
Delinquent Rentals from current Tenants of the Property and Seller hereby
relinquishes its rights to pursue claims against any Tenant or guarantor under
any Tenant Leases for same. Nothing herein shall prohibit Seller from pursuing
Delinquent Rentals from former tenants of the Property With respect to any
Delinquent Rentals received by Purchaser within one (1) year after Closing (the
“Delinquent Rental Proration Period”), Purchaser shall pay to Seller any rent or
payment actually collected during the Delinquent Rental Proration Period
properly attributable to the period prior to the Closing Time. All sums
collected by Purchaser during the Delinquent Rental Proration Period, from such
Tenant (excluding Tenant payments for Operating Expense Recoveries attributable
to the period prior to the Closing Time and tenant specific billings for tenant
work orders and other specific services as described in and governed by
Section 10.4(d) below, all of which shall be payable to and belong to Seller in
all events, notwithstanding anything herein to the contrary) will be applied
first to amounts currently owed by such Tenant to Purchaser (including
Delinquent Rentals attributable to the period after the Closing Time), then any
collection costs of Purchaser related to such Tenant, and then to prior
delinquencies owed by Tenant to Seller. Seller shall not be entitled to
institute legal actions to pursue Delinquent Rental after Closing. Any sums
collected by Purchaser and due Seller will be promptly remitted to Seller, and
any sums collected by Seller and due Purchaser will be promptly remitted to
Purchaser.
(g)    Not less than ten (10) days prior to the scheduled Closing Date, Seller
will prepare a reconciliation as of the Closing Time of the amounts of all
billings and charges for operating expenses and taxes (collectively, “Operating
Expense Recoveries”) for calendar year 2016. Seller shall deliver all supporting
invoices when it delivers the reconciliation prepared by Seller described in the
preceding sentence. Furthermore, in preparing the reconciliation, all delinquent
payments from Tenants shall be disregarded so as to reduce any amount
potentially owed from Purchaser to Seller at Closing. If less amounts have been
collected from Tenants for Operating Expense Recoveries for calendar year 2016
than would have been owed by Tenants under the Tenant Leases if the
reconciliations under such Tenant Leases were completed as of the Closing Time
based on the operating expenses and taxes incurred by Seller for calendar year
2016 up to the Closing Time (as prorated pursuant to Section 10.4(a) above),
Purchaser will pay such difference to Seller at Closing as an addition to the
Purchase Price. If more amounts have been collected from Tenants for Operating
Expense Recoveries for calendar year 2016 than would have been owed by Tenants
under the Tenant Leases if the reconciliations under the Tenant Leases were
completed as of the


-36-

--------------------------------------------------------------------------------





Closing Time based on the operating expenses and taxes incurred by Seller for
calendar year 2016 up to the Closing Time (as prorated pursuant to
Section 10.4(a) above), Seller will pay to Purchaser at Closing as a credit
against the Purchase Price such excess collected amount. Purchaser and Seller
agree that such proration of Operating Expense Recoveries at Closing for
calendar year 2016 will fully relieve Seller from any responsibility to Tenants
or Purchaser for such matters subject to Seller’s and Purchaser’s right and
obligation to finalize prorations prior to the Final Proration Date, solely to
make adjustments necessary to the extent estimates used in the calculation of
such reconciliation at Closing differ from actual bills received after Closing
for those items covered by such reconciliation at Closing or to correct any
errors. In this regard, subject to Section 10.4(b) dealing with Delinquent
Rentals, the foregoing proration will fully relieve Seller from any
responsibility to Tenants or Purchaser for such matters and Purchaser will be
solely responsible, from and after Closing, for (i) collecting from Tenants the
amount of any outstanding Operating Expense Recoveries for calendar year 2016
for periods before and after Closing, and (ii) reimbursing Tenants for amounts
attributable to Operating Expense Recoveries for calendar year 2016, as may be
necessary based on annual reconciliations for Operating Expense Recoveries for
such calendar year.
(h)    With respect to specific tenant billings for work orders, special items
performed or provided at the request of a Tenant or other specific services,
which are collected by Purchaser or Seller after the Closing Time but expressly
state they are for such specific services rendered by Seller or its property
manager prior to the Closing Time, Purchaser shall cause such collected amounts
to be paid to Seller, or Seller may retain such payment if such payment is
received by Seller after the Closing Time.
(i)    (i) Seller shall pay those Leasing Costs incurred in connection with the
lease of space in the Property that were executed prior to the Effective Date
including, but not limited to, those Leasing Costs identified on Exhibit G
attached hereto to the extent unpaid as of the Closing Date; (ii) Seller shall
pay all Leasing Costs incurred or to be incurred in connection with any new
Tenant Lease, or the renewal, expansion, or modification of any Tenant Lease
executed on or after the Effective Date that required the approval of Purchaser
pursuant to Section 7.1(d) but for which Seller failed to obtain such approval
of Purchaser pursuant thereto; (iii) in the event Closing is consummated,
Purchaser will be solely responsible for and shall pay all Leasing Costs
incurred or to be incurred in connection with any new Tenant Lease, or the
renewal, expansion, or modification of any Tenant Lease executed on or after the
Effective Date that has been approved by Purchaser in accordance with Section
7.1(d) (“New Tenant Costs”); and (iv) to the extent Leasing Costs described in
clause (i) and/or (ii) above remain unpaid as of Closing, Purchaser shall
receive a credit from Seller therefor at Closing and Purchaser shall be
responsible after Closing for paying any Leasing Costs for which Purchaser
received such a credit, provided that Purchaser shall not receive a credit for
any leasing commissions payable to Seller’s property manager pursuant to the
Management Agreement, and Seller shall pay all such amounts due in accordance
with the Management Agreement.
(j)    Notwithstanding anything to the contrary provided in this Agreement,
Seller shall not have the right to file and pursue any appeals attributable to
Seller’s period of ownership of the Property with respect to tax assessments for
the Property. If Purchaser elects to file and pursue


-37-

--------------------------------------------------------------------------------





such an appeal and Purchaser is successful in its pursuit related to the
calendar year in which the Closing occurs, Purchaser and Seller shall share in
the cost of any such appeal and rebates or refunds in the same proportion as the
proration of Proration Items set forth on the settlement statement executed by
the parties at Closing.
Section 10.5    Delivery of Real Property. Upon completion of the Closing,
Seller will deliver to Purchaser possession of the Real Property and
Improvements, subject to the Tenant Leases and the Permitted Exceptions.
Section 10.6    Costs of Title Company and Closing Costs. Costs of the Title
Company and other Closing costs incurred in connection with the Closing will be
allocated as follows:
(a)    Purchaser will pay (i) all premium and other incremental costs for
obtaining the Title Policy and all endorsements thereto, (ii) all premiums and
other costs for any mortgagee policy of title insurance, including but not
limited to any endorsements or deletions, (iii) Purchaser’s attorney’s fees,
(iv) the costs of any update or re-certification of the Updated Survey, (v) 1/2
of all of the Title Company’s escrow and closing fees, if any, and (vi) any
mortgage recording tax or recording fees for any financing obtained by Purchaser
in connection with Closing.
(b)    Seller will pay (i) the cost of the Updated Survey, (ii) 1/2 of all of
the Title Company’s escrow and closing fees, (iii) Seller’s attorneys’ fees,
(iv) all transfer and excise taxes (including, without limitation, for any city,
county and state) and (v) prepayment penalties or premiums incurred by Seller
with respect to prepaying the Property’s existing mortgage indebtedness at
Closing (if any).
(c)    Any other costs and expenses of Closing not provided for in this Section
10.6 shall be allocated between Purchaser and Seller in accordance with the
custom in the county in which the Real Property is located.
(d)    Except as otherwise expressly provided in this Agreement, if the Closing
does not occur on or before the Closing Date for any reason whatsoever, the
costs incurred through the date of termination will be borne by the party
incurring same.
Section 10.7    Post-Closing Delivery of Tenant Notice Letters. Immediately
following Closing, Purchaser will deliver to each Tenant a written notice
executed by Purchaser and Seller (i) acknowledging the sale of the Property to
Purchaser, (ii) acknowledging that Purchaser has received and is responsible for
the Tenant Deposits (specifying the exact amount of the Tenant Deposits) and
(iii) indicating that rent should thereafter be paid to Purchaser and giving
instructions therefor (the “Tenant Notice Letters”). Purchaser shall provide to
Seller a copy of each Tenant Notice Letter promptly after delivery of same. This
Section 10.7 shall survive Closing.
Section 10.8    General Conditions Precedent to Purchaser’s Obligations
Regarding the Closing. In addition to the conditions to Purchaser’s obligations
set forth in this Agreement, the obligation of Purchaser to Close the
sale/purchase transaction hereunder shall be conditioned upon


-38-

--------------------------------------------------------------------------------





the satisfaction of the following conditions, any of which may be waived by
written notice from Purchaser to Seller, and all of which shall be deemed waived
upon Closing:
(a)    Seller shall have performed in all material respects each of the
obligations of Seller set forth in this Agreement as of the Closing Date;
(b)    The Title Company shall be irrevocably committed to issue the Title
Policy as provided in Section 6.3;
(c)    Purchaser shall have received the Acceptable Estoppel Certificates to the
extent required under Section 7.2; and
(d)    Subject to Section 10.9, Seller’s representations and warranties made in
Section 8.1 shall be true and correct in all material respects as of the Closing
as if remade on the Closing Date, except for those representations and
warranties that speak as of a certain date, which representations and warranties
shall have been true as of such prior date, and except with respect to
Authorized Qualifications and Immaterial Events.
The term “Authorized Qualifications” shall mean any qualifications to the
representations and warranties made by Seller in Section 8.1 to reflect (i) new
Tenant Leases, Tenant Lease amendments, new Service Contracts, and/or Service
Contract amendments, executed by Seller after the Effective Date in accordance
with this Agreement, and (ii) any action taken by Seller in accordance with any
Tenant Leases, Service Contracts, or Permitted Exceptions after the Effective
Date not prohibited by or otherwise in contravention of the terms of this
Agreement, and (iii) a Tenant Lease default or a Tenant insolvency occurring
after the Effective Date. The term “Immaterial Events” shall mean any fact or
event that is not caused by any Seller or any of the Seller Released Parties
that does not or is not expected to result in a loss of value, damage
(including, but not limited to, indirect, consequential and speculative damages
likely to be incurred), claim or expense in excess of $100,000.00, in the
aggregate; provided, however, that any and all breaches of Seller’s
representations and warranties made in Section 8.1 that are not true and correct
in all material respects as of the Effective Date shall in no event be deemed an
Immaterial Event, and Section 10.9(b) shall be applicable with respect to such
items. Authorized Qualifications and Immaterial Events shall not constitute a
default by Seller or a failure of a condition precedent to Closing. Purchaser
shall receive a credit against the Purchase Price at Closing for the amount of
damage anticipated to be caused by any Immaterial Event. If (x) between the
Effective Date and the Closing Date, facts or events not known to Seller prior
to the Effective Date are discovered by Seller, (y) such facts or events are not
Authorized Qualifications or Immaterial Events or otherwise caused by any Seller
or any of the Seller Released Parties, and (z) such facts or events would result
in a failure of the condition set forth in Section 10.8(d) above, such failure
shall not constitute a breach of this Agreement, and following Seller’s written
notice to Purchaser (which Seller shall be obligated to deliver to Purchaser
within two [2] Business Days of Seller’s actual knowledge of same), Purchaser’s
sole remedies in such event shall be to either: (i) waive the condition and
proceed to Closing; or (ii) terminate this Agreement (by delivering written
notice thereof to Seller); provided, however, if Purchaser does not exercise its
right to terminate this Agreement on or before the later of (1) Closing or
(2) the date that is three (3) Business Days after Purchaser receives written
notice from Seller of such facts or events (and Closing shall be automatically
extended to permit the running of such


-39-

--------------------------------------------------------------------------------





period), then Purchaser shall be deemed to have elected to waive the condition
and proceed to Closing. If Purchaser terminates this Agreement pursuant to this
Section 10.8, then, subject to compliance with Section 10.9 below, the Earnest
Money Deposit shall be returned to Purchaser and the parties shall have no
further obligations or liabilities hereunder, except for the Termination
Surviving Obligations.
Section 10.9    Breaches of Seller’s Representations Prior to Closing.
(a)    If, prior to the Closing, Purchaser shall deliver a written notice to
Seller asserting a breach of any representation or any warranty of Seller that
was initially true and correct in all material respects on the Effective Date
but which thereafter failed to remain true and correct in all material respects
due to any fact or event that was not caused by Seller or any of the Seller
Released Parties (and which is not the result of an Authorized Qualification),
for which the damage (including, but not limited to, indirect, consequential and
speculative damages) from all its Claims for such breaches are in an amount that
exceeds $100,000.00 (a “Material Breach”), then Purchaser may, as its sole and
exclusive remedy, upon the delivery of written notice of such breach to Seller
either (i) proceed to close the purchase of the Property with a credit against
the Purchase Price in an amount of the damage (including, but not limited to,
indirect, consequential and speculative damages) as reasonably determined by
Purchaser in such written notice, such amount to be not more than $500,000 on
account of such asserted breach (and with no liability to Seller beyond such
credit) and, upon receipt of such credit at Closing, to waive any claims against
Seller for such Claims with respect to such Material Breach or (ii) terminate
this Agreement by the giving of the written notice to Seller of same. If
Purchaser has elected to terminate this Agreement pursuant to Section
10.9(a)(ii) above, Purchaser shall receive a refund of the Earnest Money
Deposit, and Seller shall be obligated to promptly reimburse Purchaser for its
actual out of pocket costs incurred in connection with this Agreement or the
Property including, but not limited to, the negotiation of this Agreement,
Purchaser’s due diligence with respect to the Property, Purchaser’s financing
with respect to the Property (including, but not limited to, good faith
deposits, commitment fees, and costs of hedging and other rate lock contracts),
and all of Purchaser’s legal fees and expenses related thereto, not to exceed,
however, $250,000 with respect to this Agreement and the Other Property
Agreements in the aggregate.
(b)    If, prior to the Closing, Purchaser shall deliver a written notice to
Seller asserting a breach of any representation or any warranty of Seller (which
constitutes a Material Breach) that was not true and correct in all material
respects on the Effective Date, or that otherwise no longer remains true and
correct in all material respects (and which is not the result of an Authorized
Qualification) due to any fact or event caused by any Seller or any of the
Seller Released Parties, then Purchaser may, as its sole and exclusive remedy,
upon the delivery of written notice of such breach to Seller either (i) proceed
to close the purchase of the Property with a credit against the Purchase Price
in an amount of the damage (including, but not limited to, indirect,
consequential and speculative damages) as reasonably determined by Purchaser in
such written notice, such amount to be not more than $500,000 on account of such
asserted breach (and with no liability to Seller beyond such credit) and, upon
receipt of such credit at Closing, to waive any claims against Seller for such
Claims with respect to such Material Breach or (ii) terminate this Agreement by
the giving of the written notice to Seller of same. If Purchaser has elected to
terminate this Agreement pursuant


-40-

--------------------------------------------------------------------------------





to Section 10.9(b)(ii) above, Purchaser shall receive a refund of the Earnest
Money Deposit, and Seller shall be obligated to promptly reimburse Purchaser for
its actual out of pocket costs incurred in connection with this Agreement and
the Other Property Agreements (as defined below) or the Property and the Other
Properties (as defined below) including, but not limited to, the negotiation of
this Agreement and the Other Property Agreements, Purchaser’s due diligence with
respect to the Property and the Other Properties, Purchaser’s financing with
respect to the Property and the Other Properties (including, but not limited to,
good faith deposits, commitment fees, and costs of hedging and other rate lock
contracts), and all of Purchaser’s legal fees and expenses related thereto, not
to exceed, however, $700,000 with respect to this Agreement and the Other
Property Agreements in the aggregate.
Section 10.10    General Conditions Precedent to Seller’s Obligations Regarding
the Closing. In addition to the conditions to Seller’s obligations set forth in
this Article X, the obligations and liabilities of Seller hereunder to close the
transaction hereunder shall in all respects be conditioned upon the satisfaction
of each of the following conditions, any of which may be waived by written
notice from Seller to Purchaser and all of which shall be deemed waived upon
Closing:
(a)    Purchaser shall have complied in all material respects with and otherwise
performed in all material respects each of the covenants and obligations of
Purchaser set forth in Section 10.2 of this Agreement, as of the Closing Date.
(b)    The representations and warranties of Purchaser made in Section 8.2 shall
be true and correct in all material respects.
Section 10.11    Condition Precedent to Closing. Notwithstanding anything to the
contrary contained herein (but subject to Sections 9.1 and 9.3 hereof), it shall
be a condition to each party's obligation to close the sale of the Property,
that a closing occur simultaneously with the Closing with respect to (i) Oak
Park Village and Champions Village in Texas, (ii) Cherokee Plaza, Sandy Plains
Exchange and Thompson Bridge Commons in Georgia, and (iii) Shoppes at Parkland
and University Palms in Florida (collectively, the “Other Properties”), which
Other Properties are the subject to Agreements of Purchase and Sale by and
between Affiliates of Seller, as seller, and Purchaser, as purchaser (the “Other
Property Agreements”) the parties hereto acknowledging that the Property is
being sold as a part of the portfolio containing the Property and the Other
Properties and the parties do not intend to sell or purchase the Property or any
of the Other Properties as individual assets; provided, however, that (1) if the
affiliate of Seller which is the seller under the Other Property Agreement for
the Texas assets duly exercises its right to terminate such Other Property
Agreement with respect to Champions Village pursuant to Section 10.13 thereof
(such termination, the “Champions 10.13 Termination”), or (2) the “Closing Date”
of the sale of Champions Village is scheduled to occur following the Closing
Date hereunder pursuant to the terms of the Other Property Agreement for
Champions Village, then the closing of the sale of Champions Village shall not
be a condition to the Closing of the sale of the Property. Seller intends that
the sale of the Property, together with the sale of the Other Properties by
Affiliates of Seller constitute the sale of property to one buyer as part of one
transaction within the meaning of Section 857(b)(6)(E)(vi) of the Internal
Revenue Code of 1986, as amended. Furthermore, if either party exercises any
right to terminate this Agreement in accordance herewith, such party (or its
applicable


-41-

--------------------------------------------------------------------------------





Affiliate) shall simultaneously terminate each of the Other Property Agreements
(if such Other Property Agreements are not terminated by their terms), and the
earnest money deposits held under such Other Property Agreements shall be
delivered to the party (or its applicable Affiliate) entitled to receive same
hereunder. Seller and Purchaser hereby agree that the exercise of a right to
terminate under any of the Other Property Agreements including, but not limited
to, the exercise by Purchaser of its right to terminate the Other Property
Agreement with respect to Champions Village pursuant to Section 5.4 thereof,
shall automatically terminate this Agreement, and the Earnest Money Deposit
shall be delivered to the party hereunder who is entitled to receive (or whose
applicable Affiliate is entitled to receive) same under such terminated Other
Property Agreement; provided, however, that the exercise of the Champions 10.13
Termination shall not cause the termination of this Agreement. Further, a
default under any of the Other Property Agreements shall constitute a default
under this Agreement and Seller and Purchaser shall have all rights and remedies
provided hereunder as if such default had occurred with respect to this
Agreement. Notwithstanding anything to the contrary provided in this Agreement,
(x) if Closing is extended pursuant to the express terms of this Agreement, such
party (or its applicable Affiliate) shall simultaneously be deemed to agree to
extend the closing under each of the Other Property Agreements for the same
number of days as the Closing is extended hereunder (if closing under such Other
Property Agreements is not automatically extended for the same number of days by
their terms), and (y) Seller and Purchaser hereby agree that the extension of
closing under any of the Other Property Agreements shall automatically extend
the Closing under this Agreement for the same number of days as the closing is
extended under any of the Other Property Agreements.
Section 10.12    Failure of Condition. If any condition precedent to Seller’s
obligation to effect the Closing (as set forth in Section 10.10) is not
satisfied, then Seller shall be entitled to terminate this Agreement by notice
thereof to Purchaser and Title Company. Subject to Section 10.9, if any
condition precedent to Purchaser’s obligation to effect the Closing (as set
forth in Section 10.8) is not satisfied by the Closing Date, then Purchaser
shall be entitled to terminate this Agreement by notice thereof to Seller and
Title Company. If the condition precedent to each party’s obligation to effect
the Closing (as set forth in Section 10.11) is not satisfied, then either party
shall be entitled to terminate this Agreement by notice thereof to the other
party and the Title Company (if this Agreement is not terminated by its terms).
If this Agreement is so terminated, then Purchaser shall be entitled to receive
the Earnest Money Deposit (and all accrued interest thereon) and neither party
shall have any further obligations hereunder, except for Termination Surviving
Obligations. Notwithstanding the foregoing, if the applicable conditions
precedent are not satisfied due to a default by Seller or Purchaser hereunder,
then Article XIII shall govern and this Section 10.12 shall not apply.
ARTICLE XI
    
BROKERAGE
Section 11.1    Brokers. Seller agrees to pay to CBRE (“Broker”) a real estate
commission at Closing (but only in the event of Closing in strict compliance
with this Agreement) pursuant to a separate agreement. Broker acknowledges that
the payment of the commission by Seller to Broker will fully satisfy the
obligations of the Seller for the payment of a real estate commission hereunder.


-42-

--------------------------------------------------------------------------------





Other than as stated in the first sentence of this Section 11.1, Purchaser and
Seller represent and warrant to the other that no real estate brokers, agents or
finders’ fees or commissions are due or will be due or arise in conjunction with
the execution of this Agreement or consummation of this transaction by reason of
the acts of such party, and Purchaser and Seller will indemnify, defend and hold
the other party harmless from any brokerage or finder’s fee or commission
claimed by any person asserting his entitlement thereto at the alleged
instigation of the indemnifying party for or on account of this Agreement or the
transactions contemplated hereby. The provisions of this Article XI will survive
any Closing or termination of this Agreement.
ARTICLE XII
    
CONFIDENTIALITY
Section 12.1    Confidentiality. Seller and Purchaser each expressly
acknowledges and agrees that, unless and until the Closing occurs, this
Agreement, the transactions contemplated by this Agreement, and the terms,
conditions, and negotiations concerning the same will be held in confidence by
Seller and Purchaser and will not be disclosed by Seller or Purchaser except to
their respective legal counsel, accountants, consultants, officers, prospective
investors, prospective lender, clients, partners, directors, and shareholders,
and except and only to the extent that such disclosure may be necessary for
their respective performances hereunder or as otherwise required by applicable
law; provided, however, that notwithstanding anything to the contrary provided
in this Agreement, Purchaser shall have the right to release a press notice
containing such information as Purchaser is required to include in its filing of
Form 8-K with the SEC reporting the entry of a “Material Definitive Agreement”
following the full execution of this Agreement. Purchaser further acknowledges
and agrees that, until the Closing occurs, all information obtained by Purchaser
in connection with the Property will not be disclosed by Purchaser to any third
persons other than those described above without the prior written consent of
Seller. Nothing contained in this Article XII will preclude or limit either
party to this Agreement from disclosing or accessing any information otherwise
deemed confidential under this Article XII in connection with that party’s
enforcement of its rights following a disagreement hereunder, or in response to
lawful process or subpoena or other valid or enforceable order of a court of
competent jurisdiction or any filings with governmental authorities required by
reason of the transactions provided for herein pursuant to an opinion of
counsel; provided, however, in the event such disclosure is required pursuant to
a subpoena or court order, the applicable party shall promptly notify the other
party thereof so that the other party may seek a protective order, waive
compliance with this Article XII, and/or take any other action mutually agreed
upon by the parties. Notwithstanding the foregoing to the contrary, Seller and
Purchaser acknowledge and agree that Seller and Purchaser, and entities which
directly or indirectly own the equity interests in Seller and Purchaser, may
disclose in press releases, SEC and other filings and governmental authorities,
financial statements and/or other communications such information regarding the
transactions contemplated hereby and any such information relating to the sale,
acquisition and financing of the Property as may be necessary or advisable under
federal or state securities law, rules or regulations (including U.S. Securities
and Exchange Commission (“SEC”) rules and regulations, “generally accepted
accounting principles” or other accounting rules or procedures or in accordance
with Seller and Purchaser and such direct or indirect owners’ prior custom,
practice or procedure. One or more of such owners will be required to publicly
disclose


-43-

--------------------------------------------------------------------------------





the possible transactions contemplated hereby and file this Agreement with the
SEC promptly after the execution of the same by both parties or as sooner
required by law. Additionally, notwithstanding anything to the contrary provided
in this Agreement, Seller hereby agrees to reasonably cooperate with Purchaser
(at no third party cost to Seller) during the term of this Agreement in the
preparation by Purchaser and its advisors, at Purchaser’s sole cost and expense,
of audited financial statements of the Property for the most recent completed
fiscal year of Seller and the current fiscal year-to-date that comply with Form
8-K filing requirements and Rule 3-14 of Regulation S-X, both as promulgated by
the SEC, including current and historical operating statements and information
regarding the Property. The provisions of this Article XII will survive any
termination of this Agreement.
ARTICLE XIII
    
REMEDIES
Section 13.1    Default by Seller.
Notwithstanding any provision in this Agreement to the contrary, if Closing of
the purchase and sale transaction provided for herein does not occur as herein
provided by reason of any default of Seller, Purchaser may, as Purchaser’s sole
and exclusive remedies, elect by written notice to Seller within five (5)
Business Days following the scheduled Closing Date, to either (a) terminate this
Agreement, in which event Seller shall be obligated to promptly reimburse
Purchaser for its actual out of pocket costs incurred in connection with this
Agreement or the Property including, but not limited to, the negotiation of this
Agreement, Purchaser’s due diligence with respect to the Property, Purchaser’s
financing with respect to the Property (including, but not limited to, good
faith deposits, commitment fees, and costs of hedging and other rate lock
contracts), and all of Purchaser’s legal fees and expenses related thereto, not
to exceed, however, $700,000.00 with respect to this Agreement and the Other
Property Agreements in the aggregate, and Purchaser shall receive from the Title
Company the Earnest Money Deposit, whereupon Seller and Purchaser will have no
further rights or obligations under this Agreement, except with respect to the
Termination Surviving Obligations, or (b) pursue specific performance of this
Agreement, so long as any action or proceeding commenced by Purchaser against
Seller shall be filed and served within thirty (30) days of the scheduled
Closing Date, and, in either event, Purchaser hereby waives all other remedies,
including without limitation, any claim against Seller for damages of any type
or kind including, without limitation, consequential or punitive damages. Unless
otherwise expressly required pursuant to this Agreement, in no event shall
Seller be obligated to undertake any of the following (A) change the condition
of the Property or restore the same after any fire or casualty; (B) expend money
or post a bond to remove or insure over anything other than a Must-Cure Matter
or to correct any matter shown on a survey of the Property; (C) secure any
permit with respect to the Property or Seller’s conveyance thereof; or
(D) expend any money to repair, improve or alter the Improvements or any portion
thereof. Notwithstanding the foregoing, nothing contained in this Section 13.1
will limit Purchaser’s remedies at law, in equity or as herein provided in the
event of a breach by Seller of any of the Closing Surviving Obligations after
Closing or the Termination Surviving Obligations after termination, subject to
the terms and provisions of this Agreement.


-44-

--------------------------------------------------------------------------------





Section 13.2    DEFAULT BY PURCHASER. IN THE EVENT THE CLOSING AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREIN DO NOT OCCUR AS PROVIDED
HEREIN (TIME BEING OF THE ESSENCE) BY REASON OF ANY DEFAULT OF PURCHASER,
PURCHASER AND SELLER AGREE IT WOULD BE IMPRACTICAL AND EXTREMELY DIFFICULT TO
FIX THE DAMAGES WHICH SELLER MAY SUFFER. PURCHASER AND SELLER HEREBY AGREE THAT
(i) AN AMOUNT EQUAL TO THE EARNEST MONEY DEPOSIT, TOGETHER WITH ALL INTEREST
ACCRUED THEREON, IS A REASONABLE ESTIMATE OF THE TOTAL NET DETRIMENT SELLER
WOULD SUFFER IN THE EVENT PURCHASER DEFAULTS AND FAILS TO COMPLETE THE PURCHASE
OF THE PROPERTY, AND (ii) SUCH AMOUNT SHALL BE PAID TO SELLER AND WILL BE THE
FULL, AGREED AND LIQUIDATED DAMAGES FOR PURCHASER’S DEFAULT AND FAILURE TO
COMPLETE THE PURCHASE OF THE PROPERTY, AND WILL BE SELLER’S SOLE AND EXCLUSIVE
REMEDY (WHETHER AT LAW OR IN EQUITY) FOR ANY DEFAULT OF PURCHASER RESULTING IN
THE FAILURE OF CONSUMMATION OF THE CLOSING, WHEREUPON THIS AGREEMENT WILL
TERMINATE AND SELLER AND PURCHASER WILL HAVE NO FURTHER RIGHTS OR OBLIGATIONS
HEREUNDER, EXCEPT WITH RESPECT TO THE TERMINATION SURVIVING OBLIGATIONS.
NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED IN THIS SECTION 13.2 HEREIN
WILL LIMIT SELLER’S REMEDIES AT LAW, IN EQUITY OR AS HEREIN PROVIDED IN THE
EVENT OF A BREACH BY PURCHASER OF ANY OF THE CLOSING SURVIVING OBLIGATIONS OR
THE TERMINATION SURVIVING OBLIGATIONS.
Section 13.3    Consequential and Punitive Damages. Seller and Purchaser each
waive any right to sue the other for any consequential or punitive damages for
matters arising under this Agreement (it being understood that Seller and
Purchaser each have waived the right to obtain incidental, special, exemplary or
consequential damages in connection with any default of Purchaser or Seller
respectively, or otherwise, which, in the case of Purchaser, include, without
limitation, loss of profits or inability to secure lenders, investors or
buyers). This Section 13.3 shall survive Closing or termination of this
Agreement.
ARTICLE XIV
    
NOTICES
Section 14.1    Notices. All notices or other communications required or
permitted hereunder will be in writing, and will be given by (a) personal
delivery, or (b) professional expedited delivery service with proof of delivery,
or (c) electronic mail (received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), sent to the
intended addressee at the address set forth below, or to such other address or
to the attention of such other person as the addressee will have designated by
written notice sent in accordance herewith and will be deemed to have been given
either at the time of personal delivery, or, in the case of expedited delivery
service, as of the date of first attempted delivery on a Business Day at the
address or in the manner provided herein, or, in the case of electronic mail
transmission, upon receipt if on a


-45-

--------------------------------------------------------------------------------





Business Day and, if not on a Business Day, on the next Business Day. Unless
changed in accordance with the preceding sentence, the addresses for notices
given pursuant to this Agreement will be as follows:
To Purchaser:    
NEW MARKET PROPERTIES, LLC
3284 Northside Parkway, NW, Suite 515
Atlanta, Georgia 30327
Attn: Mr. Joel Murphy
Email: joel@newmarketprop.com
with copy to:


NEW MARKET PROPERTIES, LLC
3284 Northside Parkway, NW, Suite 515
Atlanta, Georgia 30327
Attn: Mr. Michael C. Aide
Email: michael@newmarketprop.com
with copy to:


ARNALL GOLDEN GREGORY LLP
171 17th Street, Suite 2100
Atlanta, Georgia 30363
Attn: Andrew D. Siegel
Email: Andrew.siegel@agg.com


To Seller:
HR HERITAGE STATION LLC

c/o Hines Interests Limited Partnership
2800 Post Oak Boulevard, Suite 4800
Houston, Texas 77056
Attn: Kevin McMeans
Email: kevin.mcmeans@hines.com
with copy to:    HR HERITAGE STATION LLC
c/o Hines Advisors Limited Partnership
2800 Post Oak Boulevard, Suite 4800
Houston, Texas 77056
Attn: Jason P. Maxwell – General Counsel
Email: jason.maxwell@hines.com


-46-

--------------------------------------------------------------------------------





with copy to:    Baker Botts L.L.P.
910 Louisiana Street
Houston, Texas 77002
Attn:    Connie Simmons Taylor
Email:    connie.simmons.taylor@bakerbotts.com
ARTICLE XV
    
ASSIGNMENT AND BINDING EFFECT
Section 15.1    Assignment; Binding Effect. Purchaser will not have the right to
assign this Agreement without Seller’s prior written consent, to be given or
withheld in Seller’s sole and absolute discretion. Notwithstanding the
foregoing, Purchaser may assign its rights under this Agreement to wholly-owned
(directly or indirectly) and controlled Affiliates of such assigning party
without the consent of the non-assigning party, provided that any such
assignment does not relieve the assigning party of its obligations hereunder,
and provided that the wholly-owned (directly or indirectly) and controlled
Affiliates are disregarded as an entity separate from Purchaser for federal
income tax purposes within the meaning of Section 301.7701-3 of the Treasury
Regulations under the Internal Revenue Code of 1986, as amended, at all times
from such assignment through and including the Closing. This Agreement will be
binding upon and inure to the benefit of Seller and Purchaser and their
respective successors and permitted assigns, and no other party will be
conferred any rights by virtue of this Agreement or be entitled to enforce any
of the provisions hereof. Whenever a reference is made in this Agreement to
Seller or Purchaser, such reference will include the successors and permitted
assigns of such party under this Agreement.
ARTICLE XVI
    
PROCEDURE FOR INDEMNIFICATION AND LIMITED SURVIVAL OF REPRESENTATIONS,
WARRANTIES AND COVENANTS
Section 16.1    Survival of Representations, Warranties and Covenants.
(a)    Notwithstanding anything to the contrary contained in this Agreement, the
representations, warranties and covenants of Seller set forth in this Agreement
and Seller’s liability under any provision of this Agreement, and under any
Closing Document (as defined below), will survive the Closing for a period
ending on November 30, 2016; provided however, that if Purchaser delivers
written notice(s) to Seller(s) of a breach of a representation, warranty or
covenant of Seller(s) prior to the expiration of such period (such notice[s]
being collectively referred to herein as a “Breach Notice”), those
representations, warranties and/or covenants referenced in such Breach Notice(s)
shall survive beyond such period until conclusively and finally resolved by
Purchaser and Seller including, if applicable, the resolution of any litigation
beyond any applicable appeals periods (such period ending on November 30, 2016,
as same may be extended by the terms hereof, the “Seller Survival Period”).
Purchaser shall not have any right to bring any action for monetary damages
against Seller as a result of (i) any untruth, inaccuracy or breach of such
representations and warranties under this Agreement, or any Closing Document, or
(ii) the failure of Seller to perform its obligations under any other provision
of this Agreement, or under any other document


-47-

--------------------------------------------------------------------------------





or agreement executed in connection with this Agreement, including all documents
and agreements executed at Closing (“Closing Documents”), unless and until the
aggregate amount of all liability and losses arising out of all such untruths,
inaccuracies, breaches and failures (including Seller’s liability for attorneys’
fees and costs due to Purchaser) exceeds $100,000. In addition, in no event will
Seller’s liability for all such untruths, inaccuracies, breaches, and/or
failures under Sections 8.1, any other provision of this Agreement, or under any
Closing Documents (including Seller’s liability for attorneys’ fees and costs in
connection with such untruths, inaccuracies, breaches and/or failures) exceed,
in the aggregate, one percent (1%) of the Purchase Price. In order to secure
Seller’s obligations set forth in this Section 16.1(a), Seller shall cause Hines
Real Estate Investment Trust, Inc., a Maryland corporation, (“Guarantor”), to
execute and deliver a guaranty in favor of Purchasers guaranteeing Seller’s
obligations under this Section 16.1(a) for the duration of the Survival Period
(the “Guaranty”).
(b)    Seller shall have no liability to Purchaser following Closing with
respect to any specific representation, warranty or covenant of Seller herein
if, prior to the Closing, Purchaser has actual knowledge of such specific breach
of a representation, warranty or covenant of Seller herein (from whatever
source, including, without limitation, any tenant estoppel certificates, as a
result of Purchaser’s review of the Due Diligence Items and its due diligence
tests, investigations and inspections of the Property, or written disclosure by
Seller or Seller’s agents and employees) that contradicts any of Seller’s
representations, warranties or covenants herein, and Purchaser nevertheless
consummates the transaction contemplated by this Agreement.
(c)    The Closing Surviving Obligations will survive Closing without limitation
unless a specified period is otherwise provided in this Agreement. All other
representations, warranties, covenants and agreements made or undertaken by
Seller or Purchaser under this Agreement, unless otherwise specifically provided
herein, will not survive the Closing Date but will be merged into the Closing
Documents delivered at the Closing. The Termination Surviving Obligations shall
survive termination of this Agreement without limitation unless a specified
period is otherwise provided in this Agreement. The limitations on Seller’s
liability contained in this Article XVI are in addition to, and not limitation
of, any limitation on liability provided elsewhere in this Agreement or by law
or any other contract, agreement or instrument.
ARTICLE XVII
    
MISCELLANEOUS
Section 17.1    Waivers; Amendments. No waiver of any breach of any covenant or
provisions contained herein will be deemed a waiver of any preceding or
succeeding breach thereof, or of any other covenant or provision contained
herein. No extension of time for performance of any obligation or act will be
deemed an extension of the time for performance of any other obligation or act.
This Agreement may not be amended except in a writing signed by both Seller and
Purchaser.
Section 17.2    Recovery of Certain Fees. In the event a party hereto files any
action or suit against another party hereto by reason of any breach of any of
the covenants, agreements or provisions contained in this Agreement, then in
that event the prevailing party will be entitled to have and recover of and from
the other party all attorneys’ fees and costs resulting therefrom For


-48-

--------------------------------------------------------------------------------





purposes of this Agreement, the term “attorneys’ fees” or “attorneys’ fees and
costs” shall mean all court costs and the fees and expenses of counsel to the
parties hereto, which may include printing, photostatting, duplicating and other
expenses, air freight charges, and fees billed for law clerks, paralegals and
other persons not admitted to the bar but performing services under the
supervision of an attorney, and the costs and fees incurred in connection with
the enforcement or collection of any judgment obtained in any such proceeding.
The provisions of this Section 17.2 shall survive the entry of any judgment, and
shall not merge, or be deemed to have merged, into any judgment.
Section 17.3    Time of Essence. Seller and Purchaser hereby acknowledge and
agree that time is strictly of the essence with respect to each and every term,
condition, obligation and provision hereof. Without limiting the foregoing,
Purchaser and Seller acknowledge that, except as expressly provided in this
Agreement, neither party has any right to extend the Closing Date.
Section 17.4    Construction. Headings at the beginning of each article and
section are solely for the convenience of the parties and are not a part of this
Agreement. Whenever required by the context of this Agreement, the singular will
include the plural and the masculine will include the feminine and vice versa.
This Agreement will not be construed as if it had been prepared by one of the
parties, but rather as if both parties had prepared the same. All exhibits and
schedules referred to in this Agreement are attached and incorporated by this
reference, and any capitalized term used in any exhibit or schedule which is not
defined in such exhibit or schedule will have the meaning attributable to such
term in the body of this Agreement. In the event the date on which Purchaser or
Seller is required to take any action under the terms of this Agreement is not a
Business Day, the action will be taken on the next succeeding Business Day.
Section 17.5    Counterparts; Electronic Signatures Binding. To facilitate
execution of this Agreement, this Agreement may be executed in multiple
counterparts, each of which, when assembled to include an original, faxed or
electronic mail (in .PDF or similar file) signature for each party contemplated
to sign this Agreement, will constitute a complete and fully executed agreement.
All such fully executed original, faxed or electronic mail (in .PDF or similar
file) counterparts will collectively constitute a single agreement, and such
signatures shall be legally binding upon the party sending the signature by such
electronic means immediately upon being sent by such party.
Section 17.6    Severability. If any term or other provision of this Agreement
is invalid, illegal, or incapable of being enforced by any rule of law or public
policy, all of the other conditions and provisions of this Agreement will
nevertheless remain in full force and effect, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any adverse
manner to either party. Upon such determination that any term or other provision
is invalid, illegal, or incapable of being enforced, the parties hereto will
negotiate in good faith to modify this Agreement so as to reflect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the extent possible.
Section 17.7    Entire Agreement. This Agreement is the final expression of, and
contains the entire agreement between, the parties with respect to the subject
matter hereof, and supersedes all prior understandings (oral or written) with
respect thereto. This Agreement may not be modified, changed, supplemented or
terminated, nor may any obligations hereunder be waived, except by


-49-

--------------------------------------------------------------------------------





written instrument, signed by the party to be charged or by its agent duly
authorized in writing, or as otherwise expressly permitted herein.
Section 17.8    Governing Law and Venue. THIS AGREEMENT WILL BE CONSTRUED,
PERFORMED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE
PROPERTY IS LOCATED. THE PARTIES AGREE THAT ANY ACTION IN CONNECTION WITH THIS
AGREEMENT SHALL BE BROUGHT AND MAINTAINED IN THE STATE OR FEDERAL COURTS THAT
ARE SEATED IN THE CITY AND COUNTY IN WHICH THE REAL PROPERTY IS LOCATED, AND THE
PARTIES HEREBY CONSENT AND AGREE TO THE JURISDICTION OF SUCH COURTS.
Section 17.9    No Recording. The parties hereto agree that neither this
Agreement nor any affidavit concerning it will be recorded.
Section 17.10    Further Actions. The parties agree to execute such instructions
to the Title Company and such other instruments and to do such further acts as
may be reasonably necessary to carry out the provisions of this Agreement.
Section 17.11    No Other Inducements. The making, execution and delivery of
this Agreement by the parties hereto have been induced by no representations,
statements, warranties or agreements other than those expressly set forth
herein.
Section 17.12    Exhibits. Exhibits A through O, inclusive, are incorporated
herein by reference.
Section 17.13    No Partnership. Notwithstanding anything to the contrary
contained herein, this Agreement shall not be deemed or construed to make the
parties hereto partners or joint venturers, it being the intention of the
parties to merely create the relationship of Seller and Purchaser with respect
to the Property to be conveyed as contemplated hereby.
Section 17.14    Limitations on Benefits. It is the explicit intention of
Purchaser and Seller that no person or entity other than Purchaser and Seller
and their permitted successors and assigns is or shall be entitled to bring any
action to enforce any provision of this Agreement against any of the parties
hereto, and the covenants, undertakings and agreements set forth in this
Agreement shall be solely for the benefit of, and shall be enforceable only by,
Purchaser and Seller or their respective successors and assigns as permitted
hereunder. Nothing contained in this Agreement shall under any circumstances
whatsoever be deemed or construed, or be interpreted, as making any third party
(including, without limitation, Broker or any Tenant) a beneficiary of any term
or provision of this Agreement or any instrument or document delivered pursuant
hereto, and Purchaser and Seller expressly reject any such intent, construction
or interpretation of this Agreement.
Section 17.15    Exculpation. In no event whatsoever shall recourse be had or
liability asserted against any of Seller’s or Purchaser’s partners, members,
shareholders, employees, agents, directors, officers or other owners of Seller
or Purchaser or their respective constituent members, partners, shareholders,
employees, agents directors, officers or other owners. Seller’s or Purchaser’s
direct and indirect shareholders, partners, members, beneficiaries and owners
and their respective


-50-

--------------------------------------------------------------------------------





trustees, officers, directors, employees, agents and security holders, assume no
personal liability for any obligations entered into on behalf of Seller or
Purchaser under this Agreement and the Closing Documents.
Section 17.16    Waiver of Jury Trial. THE PARTIES HERETO KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT TO
A TRIAL BY JURY OF ANY DISPUTE ARISING UNDER OR RELATING TO THIS AGREEMENT AND
AGREE THAT ANY SUCH DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING WITHOUT A
JURY.




[End of Page]



IN WITNESS WHEREOF, Seller and Purchaser have respectively executed this
Agreement to be effective as of the date first above written.


PURCHASER:


NEW MARKET PROPERTIES, LLC,
a Maryland limited liability company




By: /s/Joel T. Murphy    
Name: Joel T. Murphy    
Title: Chief Executive Officer    







SELLER:


HR HERITAGE STATION LLC,
a Delaware limited liability company


By:    HR Retail Venture I LLC,
a Delaware limited liability company,
its sole member


By:    Hines REIT Retail Holdings LLC,
a Delaware limited liability company,
its sole member




By:     /s/ Kevin L. McMeans            
Name:     Kevin L. McMeans            
Title:     Manager                







JOINDER BY TITLE COMPANY


First American Title Company, referred to in this Agreement as the “Title
Company,” hereby acknowledges that it received this Agreement executed by Seller
and Purchaser on the __________ day of _________, 2016, and accepts the
obligations of the Title Company as set forth herein. The Title Company hereby
agrees to hold and distribute the Earnest Money Deposit, when and if made, and
interest thereon, and Closing proceeds in accordance with the terms and
provisions of this Agreement. It further acknowledges that it hereby assumes all
responsibilities for information reporting required under Section 6045(e) of the
Internal Revenue Code.
FIRST AMERICAN TITLE COMPANY


By:     
Printed Name:     
Title:     





JOINDER BY BROKER


The undersigned Broker joins herein to evidence such Broker’s agreement to the
provisions of Section 11.1 and to represent to Seller and Purchaser that such
Broker (i) knows of no other brokers, salespersons or other parties entitled to
any compensation for brokerage services arising out of this transaction other
than those whose names appear in this Agreement, (ii) has not made any of the
representations or warranties specifically disclaimed by Seller in Article V and
(iii) is duly licensed and authorized to do business in the State in which the
Property is located.


CBRE




Date: ______ __, 2016    By:     
Printed Name:     
Title:     


Address:                    
                        
License No.:    ____________________

Tax ID. No.:    ____________________







EXHIBIT A
LEGAL DESCRIPTION
[On File with the Company]





EXHIBIT B
SERVICE CONTRACTS


Services Provider
Services
H&H Enterprises
Bundled Service Provider – Sweeping, Landscaping, Pressure Washing,
Night Inspections, Snow Removal
Foster Lake and Pond
Pond Maintenance
Talismark
Waste Removal (Dumpster Service)
BFPE
Fire Sprinkler – Testing, Inspections, Monitoring
Wake Forest Electric
Light pole lease, part of electric bill
Carlisle
Roof warranty








EXHIBIT C-1
MAJOR TENANTS


 
Square Feet
Harris Teeter
57,723





EXHIBIT C-2
FORM OF TENANT ESTOPPEL CERTIFICATE
[All blanks will be completed by Seller prior to delivery of Estoppel
Certificate to the Tenant.]
From:
(“Tenant”)
To:
(collectively with its successors, assigns and affiliates from time to time,
“Purchaser”)
and
Purchaser’s lenders from time to time including, but not limited to, Nationwide
Life Insurance Company, its successors and/or assigns (“Lender”)
and
HR HERITAGE STATION LLC


Lease:        Lease dated ____________, _____ between Landlord and Tenant,
covering the Premises (as defined below), as modified, altered or amended (as
further described in Paragraph 1 below) (the “Lease”). All capitalized terms
used and not otherwise defined herein shall have the meanings assigned thereto
in the Lease.
Premises:    Suite ______, consisting of a total of ____________ rentable square
feet (as set forth in the Lease) (the “Premises”), located in the building
having an address of 3638 Rogers Road, Wake Forest, North Carolina 27587.
Guaranty:    __________ dated ______, _________ by _______ in favor of Landlord
with respect to the Lease.
Tenant hereby certifies to Landlord, Purchaser and Lender as follows:
1.    Tenant is the current Tenant under the Lease. The Lease is in full force
and effect and is the only lease, agreement or understanding between Landlord
and Tenant affecting the Premises and any rights to parking. The Guaranty is in
full force and effect. The Lease and the Guaranty have not been modified,
altered or amended, except by the documents listed on Annex I attached hereto,
and Tenant has not given Landlord any notice of termination thereunder.
2.    The Commencement Date of the Lease occurred on _____________, and the
Expiration Date of the Lease will occur on ________________. The Lease provides
for ________ option(s) to extend or renew the Lease term for ___________ years
per option.
3.    Tenant commenced payment of Rent under the Lease on _______________. The
annual [Net Rent] under the Lease for the current Lease Year is $_____ per
square foot of net rentable area per year, or $____________ per month. Tenant is
also responsible to pay, as [Additional Rent], (i) Tenant’s [Proportionate Share
of Common Area Maintenance] (as defined in the Lease), which for the current
year consists of $__________ per month for the portion of Basic Cost
attributable to CAM expenses and real estate taxes and (ii) Percentage Rent in
the amount of ______ % of Gross Sales which exceed [$______________] [the
natural breakpoint]. Tenant has fully paid all Net Rent, Additional Rent and
other sums due and payable under the Lease on or before the date of this
Certificate and Tenant has not paid any Rent more than one month in advance.
4.    As of the date of this Certificate, (i) Landlord is not in default under
any of the terms, conditions or covenants of the Lease to be performed or
complied with by Landlord, and no event has occurred and no circumstance exists
which, with the passage of time or the giving of notice by Tenant, or both,
would constitute such a default, and (ii) Tenant is not in default under any of
the terms, conditions or covenants of the Lease to be performed or complied with
by Tenant, and no event has occurred and no circumstance exists which, with the
passage of time or the giving of notice by Landlord, or both, would constitute
such a default.
5.    As of the date of this Certificate, Tenant has no existing defenses,
offsets or credits against the payment of Rent and other sums due or to become
due under the Lease or against the performance of any other of Tenant’s
obligations under the Lease.
6.     Except as set forth in the Lease, Tenant is not entitled to any
concession, rebate, allowance, or free rent for any period after this
Certificate.
7.    Tenant has accepted and is presently occupying the Premises, and the
Premises have been completed in accordance with the terms of the Lease. Any
improvements required by the terms of the Lease to be made by the Landlord have
been completed, and any payments, credits or abatements required to be given by
Landlord to Tenant for leasehold improvements have been given to Tenant.
8.    Tenant has no option or right of first refusal to purchase the Premises.
Tenant has no right to lease additional or different space in the Property
except as follows:
__________________________________________________________________.
9.    Tenant has paid to Landlord a security deposit in the amount of
$___________. Tenant has delivered to Landlord a security deposit in the form of
a letter of credit in the amount of $________.
10.    Tenant has not entered into any sublease, assignment or other agreement
transferring any of its interest in the Lease or the Premises, except
__________.
11.    Tenant has no right to extend the term of the Lease, to renew the Lease,
to terminate the Lease or to expand the Premises except as follows:
____________________________________________________________________.
12.    The interest of Tenant is subordinate to the mortgage, deed of trust or
security deed lien, or other security title and interest (the “Security
Interest”) of any lender holding such a Security Interest against the Property,
and Tenant shall, upon notice of the transfer of the Property to any such lender
or other purchaser of the Property at any foreclosure sale initiated by such
lender, attorn to the new owner and recognize the new owner as landlord under
the Lease from the time of transfer of the Property moving forward, and the
Lease shall remain in force as a direct lease between the new owner and Tenant.
13.    Tenant is not currently a debtor in any bankruptcy, reorganization,
arrangement or insolvency proceedings.
14.    Tenant understands that this Certificate is required in connection with
Purchaser’s acquisition of the Property and in connection with Lender’s
financing of Purchaser’s acquisition of the Property, and Tenant agrees that
Purchaser, Lender and their assigns will, and will be entitled to, rely on the
truth of this Certificate.
15.    The party executing this document on behalf of Tenant represents that
he/she has been authorized to do so on behalf of Tenant.


EXECUTED on this _____ day of ____________, 201___.
“TENANT”
                        


By:    ____________________________________
Name:     ____________________________________
Title:     ____________________________________







ANNEX 1 TO TENANT ESTOPPEL CERTIFICATE


Lease and all Amendments thereto

EXHIBIT D
COMMISSION AGREEMENTS


[On File with the Company]









EXHIBIT E
LAWSUITS
Department of Transportation, Plaintiff v. HR Heritage Station, LLC, Defendant,
filed on May 20, 2016 with the Clerk of Superior Court of Wake County, North
Carolina, Cause Number 16CV006735.





EXHIBIT F-1

LIST OF TENANTS AND TENANT LEASES
[On File with the Company]
EXHIBIT F-2


LIST OF TENANTS AND TENANT SECURITY DEPOSITS


Tenant
Security Deposit
il Bacio
$8,500.00
Idol Nails
$2,100.00
Panda King
$2,876.51
Wine & Design
$2,898.75
Stewart's Bistro
$5,436.37
The UPS Store
$2,303.16
Great Clips
$2,336.41
Vision Martial Arts
$3,511.31
Total
$29,962.51





EXHIBIT F-3


LIST OF TENANTS AND TENANT LETTER OF CREDIT


None.





EXHIBIT G
SELLER’S LEASING COSTS


[On File with the Company]



EXHIBIT H
GENERAL CONVEYANCE, BILL OF SALE,
ASSIGNMENT AND ASSUMPTION
HR HERITAGE STATION LLC, a Delaware limited liability company (“Seller”), for
and in consideration of the sum of Ten and No/100 Dollars ($10.00) and other
good and valuable consideration to Seller paid by ____________________, a
____________________ (“Purchaser”), the receipt of which is hereby acknowledged,
hereby bargains, sells, transfers, conveys and assigns to Purchaser the
following described property:
(a)    Seller’s right, title, and interest in and to all equipment, appliances,
tools, supplies, machinery, artwork, furnishings and other tangible personal
property, attached to, appurtenant to and/or located in the improvements (the
“Improvements”) located on the real property described on Exhibit A attached
hereto and made a part hereof for all purposes (the “Real Property”) and used
exclusively in connection with the ownership or operation of the Improvements
(the “Personal Property”), but specifically excluding (i) items of personal
property owned by tenants (each a “Tenant”) of the Improvements, (ii) any items
of personal property owned by third parties and leased to Seller, (iii) any
items of personal property owned or leased by Seller’s property manager, and
(iv) all other Reserved Company Assets (as defined in the Purchase Agreement
defined below);
(c)    All of Seller’s right, title and interest (i) as lessor, under all
written leases, rental agreements, occupancy agreements and license agreements,
together with any and all guaranties thereof or relating thereto, and all
written renewals, amendments, modifications, supplements or agreements related
thereto (“Tenant Leases”) with the Tenants set forth on Exhibit B attached
hereto, and (ii) in and to all security deposits, paid or deposited by the
Tenants to the Seller, as lessor, or any other person on Seller’s behalf
pursuant to the Tenant Leases, which have not been applied to obligations under
Tenant Leases (together with any interest which has accrued thereon, but only to
the extent such interest has accrued for the account of the respective Tenants;
collectively, the “Tenant Deposits”). “Tenant Deposits” shall also include all
non-cash security deposits, such as letters of credit.
(d)    All of Seller’s right, title, and interest under all service contracts,
maintenance contracts, equipment leasing agreements, warranties, guaranties,
bonds, leasing agreements, leasing commission agreements, and other contracts
for the provision of labor, services, materials or supplies relating to the Real
Property and Improvements set forth on Exhibit C attached hereto (the “Service
Contracts”);
(e)    Any and all of Seller’s right, title and interest in and to all licenses,
permits, certificates of occupancy, approvals, dedications, subdivision maps,
development rights and entitlements issued, approved or granted in connection
with the Real Property and the Improvements, together with all renewals and
modifications thereof, to the extent assignable without the necessity of consent
or assignable only with consent and such consent has been obtained (the
“Licenses and Permits”); and
(f)    Any and all of Seller’s right, title and interest in and to all
assignable and transferable trade names, trademarks, logos and service marks (in
each case, if any) owned by Seller and utilized by Seller (or which Seller has a
right to utilize) solely in connection with the operation of the Real Property
and Improvements (other than the names or variations thereof of Hines Interests
Limited Partnership (or Hines), Seller, its affiliates, the property manager and
Tenants) to the extent assignable without the necessity of consent or assignable
only with consent and such consent has been obtained (the “Intangible Property
Rights”), excluding all Reserved Company Assets.
The Personal Property, Tenant Leases, Tenant Deposits, Service Contracts,
Licenses and Permits and Intangible Property Rights are hereinafter collectively
referred to as the “Property.”


Seller has executed this General Conveyance, Bill of Sale, Assignment and
Assumption (this “General Conveyance”) and BARGAINED, SOLD, TRANSFERRED,
CONVEYED and ASSIGNED the Property and Purchaser has accepted this General
Conveyance and purchased the Property AS IS AND WHEREVER LOCATED, WITH ALL
FAULTS AND WITHOUT ANY REPRESENTATIONS OR WARRANTIES OF WHATSOEVER NATURE,
EXPRESS, IMPLIED, OR STATUTORY, EXCEPT AS EXPRESSLY SET FORTH IN THE AGREEMENT
OF SALE AND PURCHASE BETWEEN SELLER AND PURCHASER DATED _____________, 2016,
REGARDING THE PROPERTY (the “Purchase Agreement”) AND THE WARRANTIES SET FORTH
HEREIN, IT BEING THE INTENTION OF SELLER AND PURCHASER TO OTHERWISE EXPRESSLY
NEGATE AND EXCLUDE ALL OTHER WARRANTIES WHATSOEVER, INCLUDING BUT NOT LIMITED TO
THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR ANY PARTICULAR
PURPOSE, ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO MODELS OR SAMPLES OF
MATERIALS, ANY RIGHTS OF PURCHASER UNDER APPROPRIATE STATUTES TO CLAIM
DIMINUTION OF CONSIDERATION, ANY CLAIM BY PURCHASER FOR DAMAGES BECAUSE OF
DEFECTS, WHETHER KNOWN OR UNKNOWN WITH RESPECT TO THE PROPERTY, WARRANTIES
CREATED BY AFFIRMATION OF FACT OR PROMISE AND ANY OTHER WARRANTIES CONTAINED IN
OR CREATED BY THE UNIFORM COMMERCIAL CODE AS NOW OR HEREAFTER IN EFFECT IN THE
STATE IN WHICH THE REAL PROPERTY IS LOCATED, OR CONTAINED IN OR CREATED BY ANY
OTHER LAW.
Purchaser accepts the foregoing bargain, sale, transfer, conveyance and
assignment and assumes and agrees to be bound by and to perform and observe all
of the obligations and covenants of Seller under the Service Contracts and the
Tenant Leases assigned to Purchaser, which initially accrue on or subsequent to
the date hereof. Additionally, Purchaser acknowledges that Purchaser has
undertaken certain obligations with respect to the Tenant Leases as described in
Section 10.4(e) of the Purchase Agreement, which obligations survive Closing.


To facilitate execution of this General Conveyance, this General Conveyance may
be executed in multiple counterparts, each of which, when assembled to include
an original signature for each party contemplated to sign this General
Conveyance, will constitute a complete and fully executed original. All such
fully executed original counterparts will collectively constitute a single
agreement. The obligations of Seller under this General Conveyance are limited
by the provisions of Section 16.1 of the Purchase Agreement.
Purchaser agrees to indemnify, defend and hold harmless Seller from any loss,
cost, claim, liability, expense or demand of whatever nature under the Service
Contracts and/or the Tenant Leases first arising or accruing on or after the
date hereof. Seller agrees to indemnify, defend and hold harmless Purchaser from
any loss, cost, claim, liability, expense or demand of whatever nature under the
Service Contracts and/or the Tenant Leases arising or accruing prior to the date
hereof.
EXECUTED as of the ______ day of _______________, 201___.
SELLER:
HR HERITAGE STATION LLC


By:    HR Retail Venture I LLC,
a Delaware limited liability company,
its sole member


By:    Hines REIT Retail Holdings LLC,
a Delaware limited liability company,
its sole member


By: ___________________________    
Name: ________________________        
Title: __________________________    


PURCHASER:
,
a     
By:    
Name:
Title:







EXHIBIT I
FORM OF DEED
NORTH CAROLINA SPECIAL WARRANTY DEED



--------------------------------------------------------------------------------

Excise Tax:
Parcel Identifier No.____________________ Verified by _______________ County on
the ____ day of________________, 20__
By:________________________________

--------------------------------------------------------------------------------



Mail/Box to:______________________________


This instrument was prepared by:_________________________


Brief description for the Index:___________________________

--------------------------------------------------------------------------------



THIS DEED made this _________ day of _________________________________, 20___,
by and between

--------------------------------------------------------------------------------

GRANTOR                        GRANTEE


















Enter in appropriate block for each Grantor and Grantee: name, mailing address,
and, if appropriate, character of entity, e.g. corporation or partnership.

--------------------------------------------------------------------------------



The designation Grantor and Grantee as used herein shall include said parties,
their heirs, successors, and assigns, and shall include singular, plural,
masculine, feminine or neuter as required by context.


WITNESSETH, that the Grantor, for a valuable consideration paid by the Grantee,
the receipt of which is hereby acknowledged, has and by these presents does
grant, bargain, sell and convey unto the Grantee in fee simple, all that certain
lot, parcel of land or condominium unit situated in the City of ____________,
____________County, North Carolina and more particularly described as follows:




 
The property hereinabove described was acquired by Grantor by instrument
recorded in Book _________ page ____________.


All or a portion of the property herein conveyed ___ includes or ___ does not
include the primary residence of a Grantor.


A map showing the above described property is recorded in Plat Book ____________
page ___________.


TO HAVE AND TO HOLD the aforesaid lot or parcel of land and all privileges and
appurtenances thereto belonging to the Grantee in fee simple.


And the Grantor covenants with the Grantee, that Grantor has done nothing to
impair such title as Grantor received, and Grantor will warrant and defend the
title against the lawful claims of all persons claiming by, under or through
Grantor, other than the following exceptions:






IN WITNESS WHEREOF, the Grantor has duly executed the foregoing as of the day
and year first above written.


GRANTOR:


[_________________________]


By:
 
Name:
Title:
 
 




--------------------------------------------------------------------------------



State of _______________________ - County or City of _____________________


I, the undersigned Notary Public of the County or City of _________________ _
and State aforesaid, certify that
                                                 personally appeared before me
this day and acknowledged the due execution of the foregoing instrument for the
purposes therein expressed. Witness my hand and Notarial stamp or seal this
_____ day of ______________________, 20    .


___________________________________________
My Commission Expires:_______________________
Notary Public:     _____________________________


(Affix Seal)


Notary’s Printed or Typed Name





EXHIBIT J
NON-FOREIGN ENTITY CERTIFICATION
Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
For U.S. tax purposes (including Section 1445), the owner of a disregarded
entity (which has legal title to a U.S. real property interest under local law)
will be the transferor of the property and not the disregarded entity. To inform
the transferee that withholding of tax is not required upon the disposition of a
U.S. real property interest by HR HERITAGE STATION LLC, a Delaware limited
liability company, (the “Transferor”), the undersigned hereby certifies the
following on behalf of the Transferor:
1.    Transferor is not a foreign corporation, foreign partnership, foreign
trust or foreign estate (as those terms are defined in the Internal Revenue Code
and Income Tax Regulations);
2.    Transferor is not a disregarded entity as defined in Section
1.1445-2(b)(2)(iii);
3.    Transferor’s U.S. employer identification number is _______________; and
4.    Transferor’s office address is
c/o Hines Interests Limited Partnership
2800 Post Oak Boulevard
Houston, Texas 77056
Transferor understands that this certification may be disclosed to the Internal
Revenue Service and that any false statement made within this certification
could be punished by fine, imprisonment, or both.
Under penalties of perjury the undersigned declares that he has examined this
certification and that to the best of his knowledge and belief it is true,
correct and complete, and the undersigned further declares that he has the
authority to sign this document on behalf of the Transferor.
TRANSFEROR:


HR HERITAGE STATION LLC,
a Delaware limited liability company


By:    HR Retail Venture I LLC,
a Delaware limited liability company,
its sole member


By:    Hines REIT Retail Holdings LLC,
a Delaware limited liability company,
its sole member


By: ___________________________
Name: ________________________    
Title: __________________________

EXHIBIT K
FORM OF OWNER AFFIDAVIT
OWNER’S CERTIFICATE
First American Title Company, LLC
OWNER’S CERTIFICATE AND GAP INDEMNITY AGREEMENT
_____________________, 2016
STATE OF TEXAS
COUNTY OF HARRIS
FIRST AMERICAN TITLE COMMITMENT NO. NCS-779190-7-HOU1 (the “Title Commitment”)
BEFORE ME, the undersigned, HR HERITAGE STATION LLC, a Delaware limited
liability company (“Owner”) certifies as follows:


1.
The below signatories are duly authorized on behalf of Owner to make this
Owner’s Certificate and Gap Indemnity Agreement (this “Agreement”) and to bind
Owner with First American Title Insurance Company (“First American”), under all
representations and agreements stated herein.

2.
Owner is the titleholder of that certain real property described on Exhibit A
attached hereto (the “Property”).

3.
Owner has no knowledge of any unrecorded easements, or claims of easements
affecting the Property, except as shown in commitments issued and surveys
provided for the Property.

4.
No proceedings in bankruptcy or receivership have been instituted by or against
Owner within the last 10 years, and Owner has not made an assignment for the
benefit of creditors within the last 10 years.

5.
Owner is not aware of any boundary line disputes or discrepancies affecting the
Property, or any material encroachments of improvements located on the Property,
other than described on surveys provided or described in commitments issued on
said Property.

6.
Owner has not entered into any written agreement, nor is the Owner aware of
anyone else entering into any written agreement with any real estate broker, nor
is Owner aware of anyone who has provided licensed services that resulted in the
procuring of a person or entity for the purpose of buying, selling, or otherwise
conveying or acquiring any interest in the Property, except for
[_________________] in connection with the sale that is the subject of this
Agreement, which broker is being paid in full on the settlement statement at
closing.

7.
All real estate taxes, special assessments, water and sewer charges, and
management fees, if any, to the extent due and payable as of the date of this
certificate, are fully paid.

8.
There are no unrecorded options or contracts to purchase, rights of first
refusal, contracts for deed or mortgage commitments, or unrecorded deeds,
easements or rights-of-way for users or adverse interest with respect to the
Property, except for the purchase agreement that pertains to the sale of the
Property that is the subject of this Agreement.

9.
There are no unrecorded existing tenancies, leases or other occupancies
affecting the Property, except as shown in Exhibit B attached hereto, and that
such unrecorded leases or other occupancies, if any, contain no options to
purchase the Property or rights of first refusal

10.
There is no action or proceeding, including, but not limited to, bankruptcy,
which is now pending against Owner in any State or Federal Court, nor is there
any attachment, judgment or other encumbrance which may now constitute a lien
upon the Property, nor are there any claims or pending claims against Owner
which may be satisfied through a lien or attachment against the Property.

11.
Owner has received no written notice (except as may have been disclosed in the
public records of the applicable jurisdiction) of an officially proposed or
pending special assessment or a pending taking of any portion of the Property by
any governmental body; and to Owner’s knowledge, there has been no work done on
the Property, nor notice received that work is to be done on the Property by the
municipality (county, city, borough or township), or at its discretion,
including but not limited to the installation of water or sewer lines or of
other utilities, or for water or sewer lines or of other utilities, or for
improvements such as paving or repaving of streets or alleys, or the
installation of curbs and sidewalks.

12.
To Owner’s knowledge, there are no unrecorded labor, mechanics’ or materialmen’s
liens against the Property, and no material has been furnished to or labor
performed upon the Property for or on behalf of Owner except such that have been
paid for in full.

13.
Owner is not a foreign Person, but rather a “United States person” within the
meaning of Section 7701(a) (30) of the Internal Revenue Code of 1986, as amended
(the “Code”). Owner is making the statements set forth herein for the purpose of
releasing the purchaser and/or settlement agent from any withholding obligation,
which might otherwise be imposed under Section 1445(a) of the Code.

14.
Owner is not associated directly with any tenant of the Property other than in
its capacity as landlord. Owner has no ownership interest in any of the tenants
operating at the Property except in its capacity as landlord under a written
lease agreement.

For and in consideration of First American and its agents issuing the policies
to be issued under the Title Commitment without taking exception to or making
requirements to remedy the effect of (i) interests in the Property described in
the certificate portion of this Agreement (“Certificate Matters”) or (ii)
interests created by instruments first appearing of record after the effective
date of the Title Commitment and prior to the effective date of the policies of
title insurance to be issued under the Title Commitment (“Gap Matters”), Owner
hereby agrees (a) to promptly defend, remove, bond or otherwise dispose of any
Certificate Matter or any Gap Matter that is the result of any act or omission
of the Owner and (b) to hold and save First American and its agents harmless,
and to protect and indemnify First American and its agents, from and against any
and all liabilities or claims of liability, losses, costs, charges, expenses and
damages of any kind or character whatsoever, including, but not limited to
reasonable attorney’s fees, incurred or sustained, directly or indirectly, by
First American and its agents by reason of or arising out of any Certificate
Matter or any Gap Matter that is the result of any act or omission of Owner.
[Signature Page Follows]


OWNER:




HR HERITAGE STATION LLC,
a Delaware limited liability company


By:    HR Retail Venture I LLC,
a Delaware limited liability company,
its sole member


By:    Hines REIT Retail Holdings LLC,
a Delaware limited liability company,
its sole member


By:                         
Name:                         
Title:                         



EXHIBIT A
LEGAL DESCRIPTION



EXHIBIT B
TENANT LIST / RENT ROLL





EXHIBIT L
DEVELOPMENT AGREEMENT (to include Site Plan)







EXHIBIT M
USE RESTRICTION










-51-